Explanations of vote
Oral explanations of vote
(LT) Mr President, I would like to announce that I support this decision, although my card was not working to begin with and that is why I want to announce this. Now to the matter in hand. Ladies and gentlemen, the proposal for a directive of the European Parliament and of the Council on a change to the annual accounting responsibilities of micro-entities. This project caused stormy debate at almost all levels, both in European Union and Member State institutions. I am convinced that we must prepare common European Union rules. However, I would like to underline that by reducing the administrative burden on micro-entities, we must not infringe conditions for fair competition in either the internal markets of Member States or the European Union market. I think that a single tax should be created for micro-entities, which already exists in some states. If it could be calculated, it could be calculated either on the basis of the number of employees or turnover or territory, depending on the type of business. As a result, those companies would no longer be tempted to engage in illegal activities.
(DE) Mr President, with the option of relieving micro-enterprises of the obligation to produce annual balance sheets, the European Parliament is clearly coming out in favour of the abolition of superfluous bureaucracy. With an EU-wide relief of approximately EUR 6.3 billion, we are also providing a tangible stimulus towards growth in Europe's small and medium-sized enterprise sector. Since the Member States are able to decide individually about this exemption from the obligation to produce annual balance sheets, I expect that as many countries as possible, especially Germany, will make use of this option. This arrangement will not only enable the enterprises in question to save time and costs amounting to around EUR 2 000 per company; it is also a very good example of how Europe is more citizen-friendly than many people believe it to be. It would be nice if this example in this Chamber could be followed by many further examples.
(IT) Mr President, ladies and gentlemen, I did not back the Lehne resolution. I regret this, because it concerned micro-enterprises, which are the backbone of the economy, but above all, I believe that the resolution, as it stood, created competitive differences between enterprises of the various States, and this is not what we want, especially in this time of crisis. Keeping accounts is actually effective and necessary, for the very reason that it allows enterprises to compete on the market and also obtain bank credit, because the quality of management is measured on the basis of accounts for enterprises and micro-enterprises alike.
I believe that we should work instead to help micro-enterprises obtain incentives to cut taxes, enabling young entrepreneurs and family businesses to be truly competitive on the market, and ultimately allowing them to obtain credit from institution, which, until now, have been chiefly concerned with large enterprises as far as I can see.
Mr President, I am very happy to support the Lehne report, which will help to reduce the administrative burden on micro-enterprises.
One of the things that comes up again and again when you speak with small businesses is the issue of over-regulation and red tape and of being smothered under a deluge of paperwork. They do have a sound argument when they say that it is reasonable, as micro-enterprises, that they should not be subject to the same rules and regulations as bigger business.
The decision we took today is a sensible one and a well-founded response to the concerns of struggling small businesses in Europe. Most of the time, we are proposing new legislation in this House, but today we modified a piece of legislation. This will lead to a better business environment and increased competitiveness for small businesses and was well worth doing.
(IT) Mr President, ladies and gentlemen, I would like to thank Mr Lehne for his report. The European Union looks closely at the world of business - as today has demonstrated - and, in particular, my group, the Group of the European People's Party (Christian Democrats) has always included the backing of small and medium-sized enterprises among its own priorities. For these reasons, I think that the action we have undertaken, aimed at reducing bureaucracy and reducing costs for micro-enterprises, is very timely. This measure represents a tangible helping hand for small enterprises at this difficult time.
Finally, I agree with the flexibility of the measure, which offers Member States the chance to adopt the directive at the most opportune time. The purpose of this is to avoid any kind of illegality which might arise from a sudden and excessive reduction of controls.
Mr President, ladies and gentlemen, I believe that the vote we have taken is remarkable in two respects. Firstly, because the three large groups decided to produce a joint resolution, which they submitted six minutes before the deadline, thus preventing the other groups from tabling any amendments to it. This closed attitude is unworthy of this House.
Secondly, if only a text had been produced that made sense! At a time when the Commission, with the same political families, is capable of coming here with five objectives, with six policies to support these objectives, this House comes up with a resolution that says absolutely nothing at all, with the support of the three large political families.
I believe that the resolution does much to ridicule this House which, in such an important debate as Europe 2020, is capable of doing nothing other than stating the obvious.
(RO) As is well known, the Group of the Alliance of Liberals and Democrats for Europe was among the first to call for a more specific approach to the economic growth strategy. This is exactly why I would like to welcome the amendments which the EU 2020 strategy is introducing from this perspective.
However, I feel that progress on certain aspects has not gone far enough. Therefore, I would like to draw attention to the fact that the 2020 strategy does not make it very clear what the relationship will be between the Cohesion Policy and this strategy. I think, Mr President, that the Cohesion Policy, as a financial instrument principally for regional development, must remain targeted at regions.
In addition, the Commission's proposal assigns the Council and Member States the main task of implementing and managing the policies arising from this strategy, while overlooking, however, the important role played by local authorities in achieving concrete results at regional and local level.
I believe that the strategy's success will mainly depend on the way in which it is implemented at national, local and regional level.
(RO) A declaration was adopted by the Heads of State or Government during the informal meeting of the European Council held on 11 February to support Greece's efforts to remedy its economic and financial situation. In addition, the topic of what the European Union will stand for in 2020, following on from the Lisbon Strategy, was also discussed.
I believe that this vote is a vote for solidarity because, looking ahead to EU 2020, the established priorities must be pursued in a much more rigorous way, which allows, however, the specific features of each region to be utilised and the problems that each of them are facing to be resolved.
Economic competitiveness must continue to grow in order to create new jobs, while investments are needed in various areas, including education and research. I firmly believe that the problems specific to each region and each European Union Member State will be analysed and dealt with appropriately, based on the principle of solidarity, so that we can meet the targets which we are going to set for 2020.
Investment in education must be backed up by the existence of an infrastructure which supports the practical application of knowledge, social cohesion and the global growth of Europe's economic competitiveness.
(EL) Mr President, it is clear from the Council conclusions and from the debate which followed in Parliament in Brussels and from the stand subsequently taken by the competent Commissioner and the heads of several Member States that, in times of crisis and when certain Member States are facing serious economic problems, we need, among other things, and within the framework of existing monetary union, European solidarity and new policies to address speculative attacks against certain Member States.
As such, the stands being taken at this time in connection with the creation of European institutions and structures to address such problems, such as, for example, a European monetary fund, are very important. We expect a great deal of the Council in days to come and look forward to effective action to address the problems in this critical period.
(LT) Ladies and gentlemen, I would like to talk about the EU 2020 strategy. In principle, we support any initiative that improves the situation in the European Union, but this does not mean that there is no room for criticism and improvement. In my opinion, this can also be said of the European Union's 2020 strategy. Whether we want it or not, we must erase boundaries a little between the economic rules of national states. Of course, in this case, I am by no means talking about such areas as culture, tradition or national heritage. Nevertheless, we must underline that, in economic terms, the European Union market is a common market. Otherwise, it would be the same as if one state had started to apply different conditions to different regions. Therefore, no matter how much large and small EU Member States might resist it, an end date for common economic conditions must be implemented in the European Union. I also welcome the attention to the development of the hi-tech, knowledge economy and science. However, we must recognise that each European Union ...
I am sorry but I think we have heard enough. Thank you so much, Mr Uspaskich. I have cut you off.
(EL) Mr President, I voted against the report, because the EU 2020 strategy treads the same unsuccessful neoliberal path as the Lisbon Strategy, which widened regional and social inequalities, increased poverty and unemployment and was the basic cause of the crisis in the European Union. We therefore need a radical change to the framework within which economic and social policy are exercised, so that they revolve around full employment and stronger social rights.
When the crisis broke, the leaders of the European Union kept their heads down at the informal summit, leaving each Member State to deal with its problems on its own and now they want to monitor public deficits. They treated Greece like the black sheep and they want harsh measures to be taken to the detriment of workers in Greece and other countries.
The anti-social and anti-development Stability Pact therefore needs to be replaced by a development and expansion pact as described in the motion tabled by the Confederal Group of the European United Left - Nordic Green Left.
(PL) The European Union undoubtedly needs a new strategy which will help and allow us to construct our response to the economic and financial crisis. An important element of the strategy should be a strengthening of the free movement of people, and that of all groups: workers, business people, scientists, students and even pensioners, and that is contained in our resolution. Another good feature is the greater emphasis on support for small and medium-sized enterprises. Without the development of such firms, an improvement of the situation in the Union will not be possible. Some people think the strategy says too little about cohesion policy. I do not know if this is so, because, actually, there is a part about the fundamental significance of cohesion policy for the future of the Union. However, I know that if this is not put into effect, no strategy will improve the situation.
(IT) Mr President, the time has come for us to come of age politically. The crisis has shown that greater coordination and guidance is required from important and authoritative Community agencies, more resources are required for infrastructure projects and more focus on providing genuine support for small and medium-sized enterprises.
We need to organise a major effort to fully implement the internal market, and we urgently need to attempt a common fiscal policy. In the past, many turned a blind eye to the rubbish that the American banks dumped on the global market, falling back on pointless formalities, even within the Union. It is time for responsibility and courage. The resolution that my group and I voted for contains some of these things, but I think that President Barroso, the Council and Parliament should be more courageous.
(PL) The new EU strategy is, in fact, the younger brother of the Lisbon Strategy. If it follows its elder brother's example, it will not pass its exams or qualify for anything.
At the same time as the leaders of the European Union were talking about the necessity of adopting the Lisbon Strategy, the Member States were, in fact, restricting the free movement of workers, and also of services. The new strategy is, of course, a little better than the version of a few months ago, where nothing at all was said about cohesion. At the moment, however, it is more like a wish list. We are going to verify the strategy in the European Union's seven-year budget from 2014. I hope it will be a strategy which will not contribute to domination of the new European Union by the countries of the old Union.
(HU) I voted against the EU 2020 strategy. I voted against it because it clearly professes faith in neoliberal economic policy. It clearly states that it condemns protectionist economic policy, in other words, the State playing a role in the economy. Yet the financial and economic world crisis has shown that we cannot leave everything up to the markets. Moreover, its imperial conception is clearly evident. It stipulates that rules will enter into force automatically if Member States do not transpose them in time. It seeks to set up a European supervisory authority and, in certain places, it is also clear that it seeks to use binding legal acts to achieve results rather than allowing for autonomous decisions. This is why we voted against.
(ES) Mr President, as a member of the Committee on Budgetary Control, I would like to say that I, of course, voted in favour of the EU 2020 strategy, because I felt it was important for Parliament to give its opinion. I do, however, have a reservation, which I would like to explain to the House, which is that the wording of paragraph 18 raises doubts about something that is false. That is, something that is not true.
It says that the Court of Auditors has criticised the Commission and the Member States when, in fact, the opposite is true. This is because the management of 80% of the Union's budget has not been criticised; instead, this year, for the first time in 11 years, the Court of Auditors congratulated us and gave us a positive statement of assurance for the slightly more than 33% of the budget managed by the Member States, which is agricultural spending, and because the monitoring system has been improved and now works better.
I therefore think that the wording of paragraph 18 will create a misunderstanding in the public mind that 80% of the budget is poorly managed and that we have been criticised for it. I would like to clarify this for you, ladies and gentlemen, and for the benefit of the European public.
(RO) I voted against the Goldstone report even though, initially, this report seemed to be a well-intentioned initiative to analyse closely the Israeli-Palestinian conflict and identify the best solutions for remedying the situation in the region.
However, I would have liked this report to be more objective, in keeping with the provisions of international and humanitarian law. In fact, I was very unpleasantly surprised to note that in this report, the Israeli Government is measured by the same yardstick as used for Hamas, which is, as we know, an organisation featuring on the European Union's list of terrorist organisations. Therefore, I do not believe that this report will help in any way to ease the Israeli-Palestinian conflict, along with the tensions and general situation in the region. This is the reason why I voted against the report.
(HU) The authors of the report drawn up by Justice Richard Goldstone's team are, in my opinion, internationally recognised experts whose insight and objectivity we have no reason to doubt. The report is non-partisan and balanced and therefore, we must create the conditions necessary for implementing its recommendations. I voted in favour of the report, although I do not agree with it on every point, but it is a good thing that we have taken the position adopted in Parliament today. Hopefully, it will help limit the excesses of the opposing parties and will, in the long run, contribute to achieving the much desired and lasting peace in the Middle East.
(HU) In December 2008, Israel launched a brutal attack on the Gaza Strip, as a result of which more than 1400 people died, for the most part civilians, including 450 children. Using objective methods and a wide-ranging gathering of testimonies, the Goldstone report exposed these atrocities and itemised which rules of international law Israel contravened by this brutal action. Naturally, the delegation to the European Parliament of the Jobbik Movement for a Better Hungary voted in support of the European Parliament's resolution on the acceptance and implementation of the Goldstone recommendations and, at the same time, we apologise to the Palestinian victims because the Hungarian Government, shamefully and in diametrical opposition to Hungarian popular opinion, continually adopts a position contrary to the Goldstone report in international fora.
(NL) Mr President, the Goldstone report is too one-sided. Too many things have been laid at the door of Israel, and yet it was Hamas that was misusing civilian targets and civilians as shelters, arms depots and human shields. Unfortunately, Goldstone makes no mention of that whatsoever.
Presumably, this one-sidedness is due to the fact that countries such as Saudi Arabia, Libya and Pakistan presided over the preparation of this report by the competent committee of the United Nations. These countries are not exactly world-famous for their brilliant track record on democracy and freedom of expression. If you have truck with countries of this sort, then what they do is infect you. Unfortunately, that is what swayed Goldstone as well and, for this reason, I voted against the joint EP resolution. As a matter of fact, the resolution is just as one-sided as the Goldstone report itself.
(FI) Mr President, I voted against the Goldstone report. I think it is a disgrace that the European Parliament adopted this report, albeit by a narrow majority, because this was a very biased move, and it has to be said that there was a considerable amount of internal disagreement in this House.
I would like to comment on one point. More than 600 Members of the European Parliament quite rightly voted in favour of considering Hamas a terrorist organisation. Despite the fact that we almost unanimously agreed that Hamas is a terrorist organisation, we, or at least the majority, in this House, voted in favour of this report and appeared to approve of the measures contained in it, and of all the 8 000 rockets which Hamas has fired at Israeli civilian centres.
I believe that Israel is under threat, and that is why the country had to defend its civilian population. Given this, it really is a sorry state of affairs that this very biased report went through, albeit by a tiny majority. I hope that such a serious blot on our record will not reoccur, but that as Europeans, we will really fight hard for democracy, human rights and freedom of opinion and do more to bring democracy to the Middle East.
(PL) Justice Goldstone certainly cannot be considered a paragon of objectivity. I voted against this report, because I have the impression that the report attempts to present the situation in the Middle East in black and white, showing Israel as the 'Schwarz' character - the villain. Actually, the situation is much more complicated. It seems to me that we should avoid such one-sided, unequivocal judgments. I, personally, have been to a place called Sderot - and I think you have been there, too, Mr President - which has been the target of several hundred missiles fired by Hamas fighters, as Mr Takkula said recently. I think, therefore, that this report is not something which the European Parliament should specially boast about in the future.
Mr President, we have heard a great deal about proportionality in this debate, and I wonder what opponents of Israel would consider to be proportionate. I wonder whether they would have preferred it if the Jewish state had simply taken an equivalent amount of ordnance and rained it randomly on Gaza. Would that have been a proportionate response?
I would like also to examine the proportionality, or lack of proportionality, in this report. One has the eerie feeling, reading the Goldstone report, that one is reading about a violent assault in which the author has neglected to mention that the events took place during a boxing match. They have been stripped of all context.
I am not saying that Israel should be beyond criticism, nor am I saying that Cast Lead is beyond criticism. Mistakes were made. Israel wants to get to a position where there is a stable Palestinian entity to be a good neighbour, but this policy of degrading infrastructure has retarded that goal. Equally, the partiality and tone of this report have pushed further away the idea of a two-state solution in which an Israeli entity and a Palestinian one live side by side as peaceable neighbours.
(DE) Mr President, the German Free Democratic Party (FDP) delegation in the European Parliament today voted against the resolution from several groups to implement the recommendations of the Goldstone report. You cannot vote in favour of a report for which the very mandate was highly controversial - not one single Member State of the European Union had given its backing. A report that equates democratic Israel with a group officially listed by the EU as a terrorist organisation and a report that fails to give reasonable consideration to the deeper causes of the conflict is not one that we can vote in favour of.
Our voting choice does not mean, however, that we would reject an investigation into the events connected with Operation Cast Lead. The opposite is the case, in fact. Israel should indeed thoroughly investigate all aspects of the operation, and if violations of the law did take place, they must be punished. Our voting choice likewise does not mean that we would endorse the policy of the government of the State of Israel in the peace process. We have been very pleased to see signs that talks are again taking place between Israel and the Palestinians, albeit indirectly for the time being.
US Vice-President Biden's visit also shows that the Obama administration is serious in its efforts to achieve a lasting peace in the region. It has our support in those efforts. That makes it even harder to understand Israel's snubbing of the Vice-President, with the building of further settlements in the West Bank being approved while his visit was still going on - a measure that drew thoroughly just criticism, and not only from the Palestinians.
(SK) I am convinced that the European Union has to send a clear signal to Belarus that it is prepared to reconsider mutual relations if Belarus does not refrain from violating human rights and democratic principles and does not take corrective action.
At the same time, I would like to express outrage over the decree from the President of Belarus regarding control of the Internet which, in many points, is a clear denial of freedom of speech and of the press. Such legal action curtails freedom and democracy in Belarus and deepens the distrust of citizens and other countries, including the European Union, in its state authorities and their representatives. In the context of the recent arrests of civil society and democratic opposition representatives, it is impossible not to see the short time period between when the decree enters into force in July of this year and the upcoming presidential elections at the beginning of next year.
(PL) I would like to thank fellow Members for drawing up this resolution and for its adoption by the European Parliament.
By endorsing this resolution, we have expressed support for the defence of the fundamental rights and freedoms of citizens, including national minorities. It is, at the same time, an initiative to defend the fundamental principles of democracy and tolerance, which are the foundation of Europe. I am pleased by the official position of Parliament on this matter, which supports the Polish minority in Belarus.
I would like to take this opportunity to point out that Member States of the European Union should set an example to other countries and to our neighbours, and should take care that the rights of national minorities in our Member States are fully respected.
(PL) I voted in favour of adopting the Belarus resolution. In the resolution, we demand legalisation of the Association of Poles in Belarus, which is led by Angelika Borys, and we express our solidarity with all the citizens of Belarus, who cannot take full advantage of civil rights.
Yesterday, I received a letter from the Belarusian Ambassador to Poland. He expresses concern in connection with the intentions of Members of the European Parliament who wanted the resolution to be adopted. In his opinion, those intentions arose as a result of unobjective coverage of the situation in Polish media. This is not true. The intentions which are behind the resolution are much more profound. It is about respecting the fundamental rights of citizens, respecting the rights of minorities and ensuring minimum standards and, as a consequence, it is about the good of Belarus and the good of Belarusians.
Mr President, I supported the resolution on the situation of civil society and national minorities in Belarus and today I would like to express once again my great concern at the recent human rights violations in Belarus against members of civil society and against members of the national minorities and their organisations. I would like to declare my full solidarity with citizens unable to enjoy their full civil rights.
I would also like to strongly condemn the arrest of Angelika Borys, the chairperson of the Union of Poles in Belarus, and also Anatoly Lebedko, the leader of the opposition United Civil Party and the leader of the United Democratic Forces in Belarus, who has been the guest of this House on several occasions.
Regrettably, the people of Belarus are not able to benefit from many projects and proposals the European Union is financing as part of our eastern neighbourhood policy.
(FI) Mr President, as regards the situation in Belarus, I regard it as very important that, as Europeans, we remember what our values are.
I want to bring this to your attention because of the recent regrettable outcome of the vote on the Goldstone report and because in all matters, be they in connection with Belarus, the Middle East, the Far East or Africa, we need to remember the fundamental principles that guide us. They are democracy, human rights and freedom of opinion. This is the right of the entire European Union: the values that unite us and which endeavour to promote these goals. We have to bring this message home in Belarus. We need to ensure that the rights of minorities are taken into account there, and also that religious minorities, who have suffered persecution there in various ways, are recognised, along with their human rights and their freedom to practise a religion.
It is very important that we, as Europeans, ensure that we also take the European message to Belarus, thereby offering a prospect of hope there.
Mr President, although I support much of the wording of this resolution, I wonder whether we are best placed to lecture Belarus about the inadequacies of its democracy. We complain that Belarus has a weak rubber-stamp parliament, but look around you. Here we are meekly rubber-stamping the decisions of our 27-member politburo. We complain about the fact that, although they have elections, they rig them; we, on the other hand, have referendums, hold them honestly but then disregard the result. We complain about the survival of the apparatus of the Soviet Union there and yet we maintain our common agricultural policy, our social chapter, our 48-hour week and the rest of the apparatus of euro-corporatism.
It is a small wonder that the old systemic communist parties of the COMECON states were leading the 'yes' campaigns when their countries applied to join the Evropeyskiy soyuz. For some of them, in fact, it felt like coming home; I am reminded of the eerie closing pages of Animal Farm, where the animals look from man to pig and from pig to man and already find that they cannot tell which is which.
(FR) Mr President, aside from questioning the actual content of this resolution, I would also like to question its principle.
French, Flemish, Hungarian, German and Austrian patriots are the subject of constant legal, professional and political persecution, and this amid the indifference, indeed with the support, of this House, which claims to set an example to practically the whole world and especially to those beyond its borders.
For example, last week we adopted a resolution on Ukraine, which included a provision that many Ukrainian patriots rightly find insulting to their national hero, Stepan Bandera. Admittedly, he endeavoured, under extraordinarily difficult circumstances, to tread a path between two forms of totalitarianism: that of Hitler and that of the Soviets. This does not make him any less of a hero for many Ukrainians, who rightly feel humiliated by the majority of this House.
It is the case that national heroes have generally fought against their neighbours. Does my friend, Nick Griffin, a true British patriot, take offence at the fact that, for us, Joan of Arc is a national heroine? Certainly not! Personally, I would like our Parliament to express the same reservations about the heroes of other foreign countries.
on behalf of the ECR Group. - Mr President, the ECR recognises that the financial services industry cannot expect to escape from the crisis scot free. Enormous damage has been done through reckless behaviour, and the cost of sorting out the mess must be borne by those involved. Furthermore, new systems must be put in place to ensure that this never happens again, and that funds are available for emergency purposes to stabilise systemic failures.
It is possible that in the context of international agreement, the time has come for some financial transaction tax. Whatever the doubts about the practicalities of putting such a system into place, no measure should be ruled out as long as it has the backing of the whole international community and as long as safeguards are there to ensure that it works and cannot be avoided.
Most of today's resolution has our backing, but we take exception to paragraph 7 for two reasons. First of all, we oppose new tax-raising powers for the European Union. This paragraph - carefully worded though it may be - suggests that this is a desired outcome. Secondly, the whole point of a financial transaction tax should not be to raise money for pet projects, no matter how worthy. Instead, it must be to ensure future financial stability and to protect against the kind of events that have caused the recent economic chaos.
This resolution, as it stands, is too focused on a transaction-tax solution, implies EU, not Member State, tax-raising powers, suggests utilising the money raised for funding development and climate-change projects instead of stabilising the financial sector and, finally, suggests that an EU tax might be feasible without global participation. For these reasons, we have voted against this specific motion for a resolution.
Mr President, I abstained on the financial transaction taxes resolution because it is hopelessly inadequate for tackling the obscene antisocial speculation around the world by giant hedge funds and so-called 'prestigious' banks like Goldman Sachs.
The Wall Street Journal recently reported on a private dinner in New York on 8 February, involving 18 major hedge funds, where speculation against the euro was discussed. For months now, these financial sharks, known as hedge funds, which control over EUR 2 000 billion, have been deliberately speculating against the euro, and against Greece in particular, in order to reap billions in private profit.
Incredibly, the EU Commission not only fails to raise a finger to stop them, but actually conspires with these financial criminals by bullying the workers and poor of Greece, demanding that their living standards be savaged to pay the ransom demanded by these parasites.
We do not need a financial tax. What we need is to take public ownership and democratic control of these hedge funds and major banks in order to use their massive resources for investment that will end poverty and benefit society, rather than destroying society for private greed.
(IT) Mr President, we abstained, but my main aim was to take a stance against the clear intention of the European Union and the Commission to introduce a tax, as demonstrated by Commissioner Šemeta's recent statements to European Voice about the supposed imminent introduction of a minimum tax on emissions.
We are against the idea of granting the European Union the power to levy direct taxes, an unconstitutional prerogative in almost all Member States, because it violates the principle of no taxation without representation. We will oppose in every possible way any attempt to introduce a direct tax, drawing strength also from the German constitutional court ruling of June 2009.
I wish to remind you that President Van Rompuy hinted at this when, in a mysterious meeting held a week before his appointment to the Bilderberg group, which is not exactly the most transparent group in the world, he announced - and even committed himself to - the proposal of a European direct tax on CO2, which would cause an immediate increase in fuel prices, services, etc., and would therefore be detrimental to European citizens.
This EU tax proposal is unconstitutional.
Mr President, I am unconvinced of the case for a tax on financial transactions but I accept the sincere motives of the supporters of the proposal. It is an issue on which people of goodwill can come to different conclusions.
What there is no case for whatsoever is the imposition of such a tax exclusively in the European Union. A Tobin Tax applied only regionally will result in a flight of capital to those jurisdictions where no such tax pertains, so why has this House just voted in such large numbers for a system which will disadvantage the European Union?
The answer is that it ticks all the boxes of a certain kind of Member of this House. It attacks the bankers, it attacks the City of London and, above all, it furnishes the European Union with an independent stream of revenue, which means that it does not have to go to the Member States.
Taken together with the various other proposals that we see coming for the harmonisation of financial supervision, the alternative investment fund managers directive and so on, we see an epical threat to the City of London and we see the European Union being consigned to poverty and irrelevance.
Mr President, anyone who looks at the recent financial crisis will wonder how we allowed regulation and supervision to lead to a situation where we ended up with banks being deemed too big to fail and billions in taxpayers' money being used to prop up these banks.
So, when one thinks about this idea of a global financial transaction tax, it may seem reasonable if we want to help the victims of the financial crisis and also help those in poorer countries.
But if we think about how this would actually be imposed, and the real impact, and we follow it through the chain within the financial markets, in reality, you would find banks passing these costs on to their customers. It would also impact heavily on those of us who want to trade with developing countries or entrepreneurs in developing countries who want to trade with the rest of the world, and hit the cost of insurance, which is such a vital part of international trade.
If we really want to tackle this problem, we should not be handing billions in taxpayers' money to corrupt or incompetent governments. We should be making sure that we lift tariff barriers in both the EU and poor countries, to help entrepreneurs in poorer countries to create wealth and take people out of poverty.
(SK) I appreciate the efforts of the European Union regarding the introduction of a single regime for bank transactions within the euro area.
On the other hand, I can see the introduction of these new rules being abused by the banks in order to raise fees they charge their clients. If, on the one hand, our banks, under pressure from the European Union, adjust payments for cross-border SEPA transfers within the euro area so that they are at the same level as internal transfers, the fees for depositing and withdrawing money at branches would concurrently rise. It is clear to all of us that the costs to banks for handling cash at branches in connection with the new rules have not changed in the least.
And, therefore, we have to say loudly that the exploitation by the banks of the new rules which have been introduced in the euro area in order to increase their profits at the expense of our citizens is blatant doltishness. Therefore, it should be our duty to monitor carefully how the new regulations on financial institutions are being applied.
(PL) I voted in favour of adoption of the resolution because, as a representative of my electorate, I cannot accept that anything should be agreed behind their backs and against their will. The Treaty of Lisbon has given the European Parliament new competences, which is also why the European Parliament should be able to stand guard over the rights of citizens.
I agree with the authors of the resolution, who criticise the way the Commission's negotiations on the Anti-Counterfeiting Trade Agreement are being kept secret as well as the lack of cooperation with the European Parliament on this matter. This action is directed against prevailing EU law on universal access to information about the activities of public authorities, and it is also action which restricts the right to privacy. It is good, therefore, that the European Parliament has taken up the matter of the transparency of the European Commission's negotiations, as well as the matter of counterfeiting and its prevention.
Mr President, with regard to the Anti-Counterfeiting Trade Agreement (ACTA), the current negotiations completely lack transparency. To use the current negotiating formula to generate a global agreement is totally contrary to the transparent and democratic processes that we should expect from our lawmakers. Regardless of the content of the agreement, it is unacceptable to avoid public scrutiny when generating policies that will directly affect so many European citizens.
On the issue of content, we need to pay full attention to the European Data Protection Supervisor, who has issued a very strongly worded opinion on these negotiations. He strongly encourages the European Commission to establish a public and transparent dialogue on ACTA. He also states that, while intellectual property is important to society and must be protected, it should not be placed above individuals' fundamental rights to privacy, data protection and other rights such as presumption of innocence, effective judicial protection and freedom of expression. Finally, he states that a 'three strikes' Internet disconnection policy would profoundly restrict the fundamental rights and freedoms of EU citizens.
This is a very important issue for all EU citizens, and how the Commission and Parliament deal with it will say a great deal about accountability and transparency.
Mr President, one of the important things about this motion for a resolution was the fact that we managed to achieve an alliance right across the House.
One area of common agreement was the fact that, in the absence of any meaningful information surrounding these negotiations, what you saw on the blogosphere and elsewhere were rumours suggesting proposals such as the confiscation of laptops and MP3 players at borders. What was quite clear across the House was that we wanted information and more transparency on the Anti-Counterfeiting Trade Agreement negotiations.
The Commissioner last night heard that message loud and clear, and I am very pleased that he has promised to give us more information. If the Commission is negotiating on behalf of 27 Member States and on behalf of the EU, then it is essential that we know what the negotiating position is, and also that there is a full impact assessment on what is being proposed to show how it will impact on EU industry.
I welcome the comments made last night by the Commissioner and look forward to more transparency.
(SK) What worries me is the European Commission's practice and procedure to negotiate the Anti-Counterfeiting Trade Agreement (ACTA).
Negotiations are taking place in secret, behind closed doors, without properly informing the European Parliament and Members, who should, in the end, approve this document. I think we should change the procedures regarding when the European Commission expects Parliament to assume responsibility for any agreements that are submitted to it. And it will not be a good signal to either the European public or the outside world if we repeatedly have to return international treaties to the European Commission for overhaul. Such conduct is not indicative of good communication between the most important institutions of the European Union.
Mr President, as many of us know, the GSP system is up for review and the current system is coming to an end.
One of the things that is very important when we look at GSP and GSP+ is that, during the negotiations on the economic partnership agreements, there were many individual states in the proposed regions that were against signing a deal with the EU.
One of the things I have always criticised in the economic partnership agreements is that they take a one-size-fits-all approach to trade. What was also alarming, during the debate with the Commission, was that one of the officials announced that the economic partnership agreements were not only about trade but also about exporting the EU's model of regional integration.
There are individual countries that want to have agreements with the EU and want to be able to export their goods and services to us on a preferential basis. Therefore, what we should propose is to offer those countries that want a trade agreement, but do not fit the criteria of the economic partnership agreements, GSP+ as an alternative, and we should look to be more flexible.
Hopefully, we shall then help entrepreneurs to create wealth and take poor people out of poverty in many of these countries.
Mr President, barely noticed, South America and Central America are sliding into a form of autocracy - a kind of neo-caudillismo. In Nicaragua, Venezuela, Ecuador and Bolivia, we have seen the rise of regimes which, if not exactly dictatorial, are certainly not supportive of parliamentary democracy - people who, although legitimately elected, then set about dismantling every check on their power: the Electoral Commission, the Supreme Court, the Chambers of their Parliament and, in many cases, dissolving their constitutions and rewriting - 'refounding', as they call it - their states along socialist principles.
With all this going on, whom do the Left choose to criticise in that part of the world? One of the few regimes that genuinely enjoys popular support - that of Álvaru Uribe in Colombia, who has the support of more than three quarters of his population because he has restored order to that unhappy country and has cracked down on the paramilitaries of both Left and Right. It shows an extraordinary set of priorities that he should be the person that some in this Chamber have chosen to pick on. Shame on them.
(ES) It is wrong to make things easy for the paramilitaries, how shameful!
(IT) Mr President, I thank my colleague, Mr Albertini, for the excellent work he has carried out on this central theme in European politics. With the entry into force of the Treaty of Lisbon, the Union has shouldered greater responsibility for foreign affairs and common security policies, and I believe that many of us here hope that the institution to which we belong will take on greater responsibility and become more involved in foreign affairs.
I especially agree that the High Representative of the CFSP should consult the European Parliament committee responsible when making appointments to managerial posts within the European External Action Service, which is currently being created, and that she should ensure that the European Parliament, as well as the Council, have access to confidential information.
I therefore believe that the corner we have turned with this report is a first, important step towards creating a strong European foreign policy, determined to assert its own role and its own political weight on the international scene.
Mr President, I voted against Amendments 17D and 19, which attacked NATO and called for the removal of NATO bases here in the European Union. Well, one of the last arguments of those who believe in this European project is that the EU has kept the peace in Europe for the last 50 or 60 years. Well, I would actually say that is a lie and that is was actually NATO which kept the peace in Europe with its forces.
I think it is a shame for this House to have allowed such an amendment to be voted on. I noticed that the group which actually proposed this amendment are the remnants of a failed ideology that kept their people behind walls and breached their fundamental human rights. It was NATO forces that protected the rest of Europe from this nightmare. I wish to place on record my gratitude to the US and Canada and the other nations of NATO for sparing us that nightmare. I believe that it is in the UK's interest to cooperate with all of these countries against a new form of totalitarianism that is the European Union.
(IT) Mr President, I voted in favour because I wanted to emphasise that the hope of increasing civil and military synergy and collaboration between the European Union and its Member States, even whilst respecting some non-aligned or neutral positions, is a position that we can all broadly share.
I also consider it important to set up an institution for coordinating mechanisms, such as a permanent European Union Operations Centre, under the authority of the High Representative of the CFSP, which would allow the joint planning of civil and military operations to be efficiently coordinated. The purpose of this would be to eliminate problems, disorders and delays which, unfortunately, continue to arise under the current system.
(EL) Mr President, thank you for your patience. I voted against this report, because it repeats the dangerous guidelines contained in the Treaty of Lisbon for the European defence and security strategy. In other words, it calls for the militarisation of the European Union, legitimises military intervention, recognises the primacy of NATO and the close relationship between it and even promotes - at a time of crisis and major social needs - an increase in military force.
In my opinion, the European Union should, more than ever now that the architecture of the world is under scrutiny, adopt a peaceful policy and a different political perception of security, should follow an independent foreign and defence policy, emancipated from the United States, should seek to settle international differences by political means and should lead the way in respect for international law and the enhanced role of the UN.
I think that such a policy better expresses the views of European citizens.
Written explanations of vote
The adoption of this report by a large majority indicates the concern we need to have for small and medium-sized enterprises. At the moment, 5.4 million micro-enterprises are obliged to compile annual reports, even though their area of activity is limited to a particular local area or region. If these companies are not involved in cross-border activities or do not even operate at national level, this reporting obligation only serves to create a pointless administrative burden, thereby incurring costs for these commercial companies (approximately EUR 1 170).
This is why this report is recommending that Member States waive the annual reporting obligations for commercial companies which meet two of the following criteria for consideration as micro-enterprises: total assets must be less than EUR 500 000, the net turnover amount must be less than EUR 1 million and/or they must have an average of 10 employees throughout the financial year. Micro-enterprises will obviously continue to keep accounting records, in accordance with the national laws of each Member State.
During the current crisis which Europe is going through, the private sector made up of small and medium-sized companies (including, therefore, micro-enterprises) must be encouraged, while also being regarded, in this difficult climate, as an area for absorbing the workforce made redundant by the state or private corporate sector.
I am voting in favour of the Lehne report regarding the accounts of micro-enterprises because I support active measures for de-bureaucratisation and those that support small and medium enterprises, which, in Portugal and in Europe, are responsible for the greatest amount of job creation. I raise the issue of the creation of future inequalities in the internal market. As Member States will be allowed to choose whether to apply for this measure or not, we will have countries with different rules for the same firms.
Care will have to be taken to ensure that there are no negative consequences of the way these rules are transposed in relation to the ongoing efforts to combat fraud and tax evasion and also the fight against economic and financial crime (whether at national, European or international level). Care will also have to be taken to protect shareholders and creditors.
The last two rounds of enlargement of the European Union have brought numerous benefits to old and new Member States alike, while also posing a number of challenges. I think that the decision to grant certain facilities to micro-entities should be regulated at European level and not come under the remit of each Member State. This is the only way to successfully cut bureaucracy for micro-enterprises and create a balance. Particular attention must be focused on removing all those difficulties that hamper the activity of micro-enterprises and discourage people from obtaining EU financial support.
On Wednesday, the European Parliament approved a proposal aimed at abolishing the obligation for small and mediumsized enterprises to publish their annual accounts. In an effort to reduce the administrative burden, the European Commission proposed that countries that so wish can exempt their SMEs from this annual obligation to publish their accounts imposed by the current European legislation. I was against this repeal because, as a result of the Commission proposal, the European regulatory and harmonised framework will disappear for more than 70% of European businesses.
The option to exempt microentities from the obligation to draw up and publish their annual accounts will not serve to reduce the administrative burden. My fear now is that if the Member States are inconsistent in applying the option to exempt microentities, it will result in the single market being divided up.
That is also why the Belgian MEPs and the Belgian Government are fiercely opposed to the European proposal (Belgium has also rallied together a blocking minority in the Council of Ministers, where the proposal still has to be voted on).
The report on the proposal for a directive on the annual accounts of companies resolves the framework and broadens the obligation to submit accounts in the case of micro-entities. The aim of this measure is to reduce the administrative burden and thereby to help boost the competitiveness and economic growth of micro-entities. I welcome the proposal of the rapporteur, who gives Member States a free choice and allows them to exempt micro-entities from the obligation to submit annual accounts, i.e. to exempt them outside the scope of this directive. If it is a matter of entities limited to a regional and local market without having a cross-border field of action, they should not be burdened with further obligations arising from European legislation that is valid for the European market. For the reasons mentioned above, I agree with the wording of the report.
I voted against the Lehne report because abolishing the accounting obligations for these microentities will not reduce the real costs of businesses and will create great legal uncertainty. Such an exemption will undermine the confidence required for relations between very small enterprises and third parties (customers, suppliers, banks).
Reliable information must be maintained in order to obtain credit. Without an accounting framework, bankers and other interested parties, who will still require information, are liable to find an excuse to reduce their lending. This situation will be detrimental to very small enterprises.
Today, I voted against the Lehne report, as I believe that the reduction in administrative expenditure for small and medium-sized enterprises must take place as part of a uniform and comprehensive approach for the whole of the European Union.
Were this proposal implemented, more than 70% of European companies - indeed more than 90% in Luxembourg - would be exempted from the requirement to produce standardised annual accounts.
As a result, an important decision-making tool for the responsible management of the affected enterprises would be lost.
If the Member States did not implement this exemption for micro-enterprises in a uniform way - which is highly likely - this would lead to a fragmentation of the common market.
This measure is thus inappropriate. Those companies that carry out cross-border trade, in particular, would be put at a disadvantage. The only sensible solution is to simplify the rules for all micro-enterprises in Europe on an EU-wide basis.
Especially at a time when the economic crisis has hit small businesses hard, it is our duty to endeavour to provide them with all the facilities which might help them recover and offer support again to the European economy. Cutting red tape is important in this context. I welcome the decision adopted today. I hope that as many Member States as possible will implement it in an ideal and efficient way, for the benefit of small entrepreneurs and the economy in general.
I voted in favour of the Lehne report, because it grants Member States the discretion to take account of the various repercussions which the application of the directive may have on their internal affairs, especially as regards the number of companies which come within its scope. The activities of micro-entities are of negligible cross-border significance. Moreover, the publication of annual accounts safeguards transparency and is the sine qua non for access by micro-entities to the credit market and to public procurement contracts and to their inter-company relations.
I voted against the Lehne report and the Commission proposal. They represent a step backwards in terms of the internal market and pose an obvious risk of distortion of competition between small European SMEs.
Let us be clear, the consequences of this proposal have been woefully underestimated. Moreover, they have not taken account of the fact that, in the absence of a European directive, each Member State will impose its own rules on the matter. It is therefore no surprise to see all the SME organisations, European organisations - and Belgian ones too in my case: the Union of the Middle Classes and the Federation for Enterprises in Belgium - overwhelmingly oppose this proposal.
Yes, a thousand times yes to a reduction in administrative burdens for businesses, and particularly for SMEs, but a consistent reduction, achieved by means of a proposal for a general review of the fourth and seventh Company Law Directives.
The proposal submitted to us entails allowing the Member States to exempt certain enterprises (microentities) from the obligation to draw up and publish their annual accounts. I am, of course, hugely in favour of reducing the administrative burdens for businesses, in particular, for SMEs and very small enterprises. However, the Commission proposal cruelly misses the mark: firstly, it is not clear whether the proposed system would really reduce the administrative burden on these businesses (the statistical data currently compiled will have to be gathered by other means) and, secondly, this text, which leaves it up to each Member State to decide whether or not to apply the exemption, is in danger of fragmenting the internal market (in the highly likely event that some Member States will apply the exemption and others will not). This proposal should have been withdrawn and consideration given to the issue of simplifying the administrative burdens on these small enterprises (company law, simplifying the requirements of financial reports, accounting, auditing and so on) as part of the overall review of the fourth and seventh Company Law Directives, planned for the near future. I therefore voted against Mr Lehne's report on the annual accounts of certain types of companies as regards microentities.
The objective of the present proposal relates to the simplification of the business environment and, in particular, the requirements for the provision of financial information by micro-enterprises, with the aim of strengthening their competitiveness and potential for growth.
In this context, I welcome the changes included in the report regarding the reduction in the administrative burden on micro-enterprises, as I believe that it constitutes an important measure in stimulating the European economy and in combating the crisis. This is because the activities of micro-enterprises are confined to single local or regional markets in which the production of annual accounts becomes an onerous and complex undertaking.
However, I do not support the idea of exempting micro-enterprises from the duty to submit annual accounts. That decision, in fact, falls to each Member State to adopt, as it could have direct implications relating to the combating of fraud and tax evasion and the fight against economic and financial crime, as well as for the protection of shareholders and creditors.
I therefore argue for the finding of balanced solutions with a view to adapting the way this measure is applied, rather than having a specific obligation in the document to maintain accounts regarding commercial operations and the financial position. It is, therefore, with some reservations that I am voting in favour of the present report.
Mr President, ladies and gentlemen, Parliament's adoption of the Small Business Act in March 2009 kick-started a series of policy proposals geared towards making the business environment in Europe more SME-friendly, through administrative simplification, among other means. The abolition of the accounting system for what have been termed 'micro-entities' appears, at first glance, to be a major act of administrative simplification, but, given the importance of financial information to all stakeholders, including lenders, tax administrations and trading partners, this will, on the contrary, actually open the door to more red tape and higher costs. In addition, companies will be denied a useful tool for internal business succession.
However, I support the Committee on Economic Affairs' request that the impact of the meaning of any exemption granted to micro-entities be thoroughly assessed and placed in the framework of an overall review of the fourth and seventh directives. In my opinion, this proposal does not contain the instruments needed to tackle the issue of red tape effectively.
For these reasons, I voted to reject the Commission's proposal. Given that the report of my esteemed colleague, Mr Lehne, rests on the same principles as the Commission's proposal, nor was I in a position to support his report, either. I look forward to the Council making a wise and well-considered decision.
in writing. - I voted in favour of the proposal to exempt micro-entities (small firms) from EU law on accounting standards. This is an extremely important proposal as it will reduce the unnecessary burden of red tape on small businesses and help over five million firms to make a saving of approximately GBP 1 000 each. The EU has made a commitment to reduce burdens on small and medium enterprises by 25% by 2012 and this law is a vitally important step along the path to achieving this objective. These small firms are often the first step on the ladder to successful employers of the future, and they need to be nurtured, especially during times of recession.
I voted in favour of Mr Lehne's report on the annual accounts of microentities because, although the European Commission's impact assessment is, in my view, incomplete and insufficient, I wanted to adopt a position that was clearly in favour of simplifying the accounting obligations imposed on very small enterprises. Economically and socially speaking, it does not make sense for a very small enterprise to be subject to the same administrative constraints as much larger enterprises. Very small enterprises account for more than 85% of European businesses; in other words, they are the backbone of our economy, which urgently needs a boost. I therefore believe that a harmonised reduction in their obligations is along the right lines, albeit with an assurance that this will not hinder their access to credit. The assessment should therefore be carried out across the board, with account taken of the whole economic environment that surrounds very small enterprises, their relations with banks, with management centres - in the case of French enterprises - and, of course, with their customers. Let us not always think in terms of obligations but let us have faith in our entrepreneurs and our craftspeople who need us to reduce their administrative burdens.
I voted against this proposal because it is liable, in the long run, to backfire on SMEs and, by reducing their access to credit, to deprive them of the conditions of transparency and of confidence that are indispensable to their management and to the dynamism of their activity. I do not believe that one can, on the one hand, request greater transparency from the banks by criticising them for the non-transparency of the financial markets, which led to the current crisis, and, on the other, seek to abolish the tools of transparency that are crucial to economic operators themselves and to the economic regulatory policies that we want to conduct at European level. Simplifying the accounting obligations for SMEs, and particularly for the smallest ones, remains an urgent requirement. The European Commission must urgently review the fourth and seventh Company Law Directives, which alone can provide a comprehensive, fair and consistent solution.
I welcome the adoption of the Lehne report that will certainly contribute to the reduction of the managerial burdens of micro-enterprises. Small enterprises frequently complain about the excessive regulation, burdens and bureaucracy that often endanger their financial survival. Micro-enterprises are right to argue that they should not be subject to the same rules and regulations as bigger businesses. Let us hope that the rules proposed in this report will lead to higher turnover and greater competitiveness for micro-enterprises. This report still gives Member States the flexibility to transpose the directive at the most appropriate time so as to avoid any difficulty that may arise from the reduction of regulation. However, micro-enterprises will be able to continue to draw up annual accounts on a voluntary basis, submit them to auditing and send them to the national register. In any case, micro-enterprises will continue to maintain their sales and transactions registers for the purposes of administration and tax information. The Commission forecasts total savings of between EUR 5.9 and EUR 6.9 billion for the 5 941 844 micro-enterprises if all Member States adopt this exemption. In Portugal, 356 140 Portuguese enterprises would be covered under this exemption if it were adopted by the Portuguese Government.
I voted against the proposal for a directive on the annual accounts of certain types of companies adopted on Wednesday, 10 March 2010. While I am in favour of a significant reduction in the regulatory burden borne by SMEs, I do nonetheless believe that accounting requirements also constitute crucial management instruments for their external partners (bankers, clients, suppliers and so on). By reducing their access to credit, this proposal is liable, in the long run, to deprive SMEs of the conditions of transparency and confidence that are indispensable to their management and to the dynamism of their activity. It is paradoxical, on the one hand, to request greater transparency from the banks by criticising them for the non-transparency of the financial markets, which led to the current crisis, and, on the other, to seek to abolish the tools of transparency that are crucial to economic operators themselves and to the economic regulatory policies that I support at European level.
The European Parliament, like the European Economic and Social Committee, is supporting the objective pursued by the Commission by presenting this initiative, which entails exempting micro-entities from administrative and accounting requirements, which are costly and completely disproportionate to the needs and internal structures of micro-entities and of the principal users of financial information, in order to enable them to rise to the numerous structural challenges inherent in a complex company, thanks to the full implementation of the European Charter for Small Enterprises and in accordance with a process integrated into the Lisbon Strategy. I regard the Commission's proposal for simplification as positive. Its aim is to ensure that the regulatory framework helps to stimulate the spirit of enterprise and innovation among micro- and small enterprises so that they become more competitive and turn the potential of the internal market to best account. However, micro-entities must still be subject to the obligation to keep records showing their business transactions and financial situation as a minimum standard to which Member States remain free to add further obligations. When all is said and done, I believe that we are helping small and medium-sized enterprises by reducing bureaucracy, and I welcome that.
I voted in favour of this resolution because it promotes the strengthening of economic coordination between the European countries, greater coherence between the Stability and Growth Pact and other European strategies, the implementation of an ambitious social agenda in the fight against unemployment, greater flexibility regarding retirement age and the promotion of SMEs.
I emphasise furthermore the fact that the reform asks the Commission to develop new incentives for the Member States that implement the EU 2020 strategy, penalising in future those that do not comply. This is crucial to making the strategy a success, given that the problems which we are facing are common ones and require a solution at European level.
I also welcome the decision of the European Council for its greater strategic realism, which provides it with greater clarity and fewer but quantified objectives.
Finally, I cannot omit to mention the inclusion of agriculture in this strategy because this was not envisaged in the initial proposal and it is, without doubt, an essential objective if Europe is to achieve its aims, whether from the point of view of economics, foodstuffs and the environment, or in terms of a greater quality of life for its rural zones, which will generate employment.
The EU 2020 strategy must resolve the problems caused by the economic and financial crisis through measures aimed directly at the sensitive points in Member States' economies. If the Lisbon Strategy was not wholly successful because too many targets were set, a strategy for exiting the crisis must be focused on a few clear, quantifiable objectives such as: providing solutions to combat unemployment effectively, especially among young people, the promotion and provision of support to small and medium-sized enterprises, which generate the most jobs and innovations, as well as an increase in the percentage allocated to research and development from the EU and national budgets up to 3%.
We must be aware that the room for manoeuvre for social policies in Europe will decrease in the future due to the ageing of the population, while the increase in productivity will only be able to come from greater investment in technology and education. If we want a more competitive labour market, we must restructure the social security systems and support more flexible working practices. At the same time, such a strategy must support the development of production methods which respect the environment and people's health.
On 3 March, the European Commission presented its EU 2020 strategy: 'A strategy for smart, sustainable and inclusive growth'. It is a proposal which agrees on five quantifiable objectives for the European Union (EU) through to 2020, which will provide a framework for the process and which must be translated into national objectives: employment, research and innovation, climate change and energy, education and the fight against poverty.
It is a strategy which focuses on concrete, realistic and appropriately quantified objectives: an increase in employment from 69% to at least 75%, an increase in Research and Development (R&D) spending to 3% of GDP, a reduction in poverty by 25%, a reduction in the rate of truancy from the current rate of 15% to 10%, and an increase from 31% to 40% in terms of young people aged 30 who have a higher education qualification.
I voted in favour of the resolution on the EU 2020 strategy on the grounds that the objectives which it announces map out the path which Europe should follow and that it responds in a clear and objective manner to the problems created by the economic and financial crisis, in terms of unemployment, financial regulation and the fight against poverty. These problems will provide a reference point, allowing us to evaluate the progress which is achieved.
I voted for this resolution. Since we will be unable to solve the current social and economic problems at national level, we therefore need to solve them at European and international level. The EU 2020 strategy should, above all, be an effective measure to overcome the economic and financial crisis, since the goal of this strategy is the creation of jobs and economic growth.
Huge unemployment in Europe is the most important issue in current discussions, as Member States face ever rising unemployment with more than 23 million men and women without work and, as a result, there are great social and living difficulties. Therefore, most attention in this European Parliament resolution is paid to the creation of new jobs and to combating social isolation.
Moreover, Parliament calls on the Commission to not just take into account unemployment and social problems, but to show effective means of solving these, so that this new strategy has a genuine impact on people's real lives. I would like to draw attention to the fact that Europe has already learnt from its mistakes, having been unable to fully implement the goals set out in the Lisbon Strategy earlier. Therefore, the new strategy for the coming decade must be based on a strong management system and it must ensure responsibility. Consequently, by voting for this resolution today, I am calling on the Commission and the European Council to concentrate on Europe's main social problems and to set out fewer, but clearer and more realistic goals, which it would then be possible to realise.
I welcome the recent debates held during the Informal Council of 11 February on the guidelines for EUROPE 2020, the new strategy for Europe. I congratulate the Commission on its initiative and call for greater cooperation with Parliament on such an important matter for the future of Europe. It is essential to invest in knowledge and in reforms that foster technological progress, innovation, education and training to promote prosperity, growth and employment in the medium and long term. I would also like to highlight the importance of concrete ideas for this strategy such as the digital agenda. It is essential to make the most of this potential so that Europe may recover from the economic crisis in a sustainable way. The cohesion policy is equally important in supporting growth and employment. EUROPE 2020, in its regional dimension should, therefore, include this priority as one of the pillars for a richer, more prosperous and fairer society. I appeal to the need to develop mechanisms of financing and governing with practical effects for the accomplishment of this strategy.
There were high hopes for the Lisbon Strategy, the economic, social and environmental objectives of which were as necessary as they were ambitious. The strategy that succeeds it, the socalled EU 2020 strategy, which we voted on today, seems to me to be far less ambitious. Although it does retain some objectives to be achieved, such as the 3% of GDP to be devoted to research, and the preservation of the Stability and Growth Pact (3%), it is still regrettable that employment and the environmental dimension (which is much reduced) do not occupy a horizontal place in it. We are still a very long way away from a true, global sustainable development strategy.
Nevertheless, I supported this proposal because it is very clear that, in the face of the crisis and its many consequences, especially for employment, we cannot continue to stand idly by. I welcome the adoption of the paragraphs relating to an ambitious social agenda and to improving support for SMEs. In short, a new lease of life is needed. Let us hope that the EU 2020 strategy will provide it. Above all, let us hope that the 27 Member States will do their utmost to implement this strategy.
The 2020 strategy is supposed to replace the Lisbon Strategy. It is, above all, in danger of prolonging the shortcomings, of ending in the same lack of results and of causing the same disappointment. It is neither a true recovery strategy nor a new perspective for the economic, social, budgetary and fiscal policies of the Union. The myriad good intentions are matched only by the absence of new instruments with which to implement them.
Europe needs a different ambition; the citizens expect more convincing responses. Since the start of the crisis, the unemployment rate has increased by seven million. The banks are speculating again, hedge funds have not been regulated, the citizens are being asked to tighten their belts, drastic cuts are being made in public services and social protection is being cut back. The Greek crisis serves to reveal our lack of solidarity.
That is why Europe must debate a different view of its future, one that is based on true economic coordination, a recovery characterised by solidarity, a green growth strategy, an energy community, a cohesion budget, own resources, investment in education, research, fiscal and social harmonisation, the fight against tax havens and the taxation of international financial transactions.
I voted in favour of the motion for a joint resolution on the continuation of the informal European Council of 11 February 2010. To achieve a social market economy which is sustainable, more intelligent and greener, Europe must define its priorities, agreeing on these together. No Member State can provide responses to these challenges by acting alone. EU policy cannot be merely the sum of 27 national policies. By working together for a common objective, the result will be superior to the sum of its parts.
This will allow the EU to develop a role as a world leader, showing that it is possible to combine economic dynamism with social and environmental concerns. It will allow the EU to create new jobs in areas such as renewable energy, sustainable transport and energy efficiency. For this purpose, appropriate financial resources must be made available which will allow opportunities to be taken and new sources of global competitiveness to be exploited by the EU.
The European Commission has made public the Europe 2020 strategy, which replaces the unsuccessful Lisbon Strategy and which provides important and ambitious challenges for Europe. These challenges relate, essentially, to five areas considered to be strategic by the Commission: (i) employment; (ii) research and innovation; (iii) climate change and energy; (iv) education and (v) the fight against poverty.
These are, in fact, areas which are fundamental if Europe is to overcome the crisis and reaffirm its role as an important player in the global market, with a high level of development and a competitive economy which is capable of generating wealth, employment and innovation. The European Union does indeed require ambition to defeat the challenges presented by the crisis, but that ambition must not cause problems for the effort at budgetary consolidation which is being demanded of Member States, in view of the weakness of their public accounts and their excessive deficits. For this same reason, I consider it vital that the objectives of the EU 2020 strategy be strengthened.
The principle of solidarity should be the basis for the EU 2020 strategy; solidarity among citizens, generations, regions and governments. This way, we will be able to combat poverty and ensure economic, social and territorial cohesion, by means of sustainable economic growth. This principle of solidarity must constitute the guarantee of the European social model.
We must deliberate on the restructuring of social security systems and on ensuring minimum social rights at the European level that will facilitate the free circulation of workers, specialised personnel, businessmen, researchers, students and retired people. The efficient use of resources becomes a necessity owing to this principle and deriving from the need for sustainability.
This strategy must generate the creation of jobs. We cannot accept that the EU has approximately 23 million unemployed men and women. Therefore, it is fundamental to support entrepreneurship and bureaucratic and fiscal relief for small and medium-sized enterprises.
This does not mean forgetting about industry or agriculture. We must resume the re-industrialisation of Europe. Sustainable agriculture with quality produce must also be our goal. To achieve this, we must advance the sustainable development of our primary sector and take the lead in the fields of scientific research, knowledge and innovation.
The Europe 2020 strategy, the recognised successor of the so-called Lisbon Strategy, must start by making an appropriate assessment of the methods of its predecessor. If this were done, it would find that the approaches which it implemented - namely, the liberalisation of important economic sectors and the deregulation and increased flexibility of labour laws - have been the causes of its results in practice: increased unemployment, insecurity, poverty and social exclusion and economic stagnation and recession.
The Commission and Parliament now seek to follow the same approaches. The proposed path is clear and neither the social or environmental rhetoric which it tries to set out are enough to disguise the following: total emphasis on the Single Market, pursuit of liberalisation, commercialisation of more and more aspects of social life, lack of job security, and structural unemployment.
The consensus which exists between the Right and Social Democrats regarding these approaches has been made quite clear. In the final analysis, they have together been its faithful protagonists in recent years. This strategy, essentially, is nothing more than the response of two tendencies within a single system to the structural crisis of that system. In following this approach, the strategy will itself be the origin of new and deeper crises. In following this approach, the strategy will inevitably face resistance and be fought by the workers and the people.
The rejection of our motion for a resolution is regrettable. In it, we not only proposed a broad process of discussion on the proposals which have already been presented by the European Commission and a complete evaluation of the results of the Lisbon Strategy, with the aim of extracting conclusions for the new Europe 2020 strategy, but we also presented a set of new proposals giving priority to increased productivity and the creation of employment with rights, the resolution of the unemployment problem and poverty, and guaranteeing equality in social progress. The new proposals would have created a new macro-economic framework to promote sustainable development, strengthen internal demand and respect the environment, based on improvements in pay, full employment with rights, and economic and social cohesion.
We voted against the joint resolution which was adopted because it does not get to the root of the problem, does not propose measures which are an alternative to the Stability Pact, and nor does it propose an end to the liberalisation or labour market flexibility which have led to an increase in the insecurity of work and low pay. In this way, you allow the European Commission to continue to argue for more or less the same approach, one which has already led to unemployment for more than 23 million people and has left more than 85 million people in poverty.
Mr President, for the last two decades, the European Union has been successful in many areas, from three ambitious enlargements to the introduction of the common currency, the euro. European Union citizens work less than the Americans or the Japanese (10% fewer hours per year) and retire earlier. Maintaining these gains at the current level is not easy during a crisis, so I am pleased to hear of the decisive measures on the part of the European Council and the European Commission, which aim to establish a comprehensive economic strategy - Europe 2020.
At the same time, before the European Councils in March and June this year which will give the strategy its final form, there are a number of doubts relating to the European Commission document which was presented on 3 March this year. Firstly, what kind of data will be used as the basis for setting national targets for the 27 different European Union Member States? What penalties or rewards await those Member States which, respectively, do or do not comply with the objectives imposed by the strategy? Finally, what role in the whole process has been reserved for the European Parliament since, until now, the Europe 2020 strategy has been a project piloted exclusively by the Council and the Commission? We must find answers to these questions before the European Council in June. Otherwise, to quote Mr Barroso, the Union will miss its 'moment of truth'.
Mr President, ladies and gentlemen, after the bitter failure of the Lisbon Strategy, which was meant to make Europe the world's most competitive knowledgebased economy in 2010, here we have the EU 2020 strategy, which is precisely an extension of that strategy. For flexibility of the labour market, read job insecurity for workers, increased competition at European and international level, the liberal reform of national social protection systems, and absolute respect for the stupid Stability and Growth Pact ...
All the ingredients are there to make this strategy one of national and social disintegration, like the Lisbon Strategy before it. The only innovations are those inspired by your new whims: making European economic governance mandatory and binding, even though the Europe of Brussels has shown itself to be completely ineffective in the face of the global crisis, and tending towards global governance in the name of so-called global warming, which increasingly appears to be an ideological pretext. We shall vote against this text.
I voted against this resolution because it does not place enough emphasis on the objective of full employment. Secondly, our priorities should be more focused on the fight against poverty and on sustainable growth. The European Parliament also lets slip the opportunity to emphasise the need to combat all forms of insecure employment, by means of a directive on part-time work, the introduction of a set of social rights that are guaranteed regardless of the type of employment contract, and measures to combat abuses in relation to subcontracting, and even unpaid work experience. Lastly, this resolution chooses to overlook the need to harmonise the tax base, which is of vital importance to the creation of a European social model. There is no doubt that the European Parliament has missed a great opportunity here as regards the construction of a social and sustainable Europe.
The reality which we have all realised is that the 2020 strategy does not even have enough green or social policies. Another relevant observation is that the objectives are vague and the economic crisis is not being handled in a manner commensurate with its severity. This is why I feel that the role of the resolution voted on in the European Parliament plenary is to make important contributions to the European vision for the next 10 years.
Although our role as MEPs is limited to the letter of the treaty, we can still make a substantial contribution. However, we must expect Member States to demonstrate political will and reflect on our position in a constructive way.
Objectives such as 'a social market economy' and 'a budget reflecting smart, inclusive and sustainable growth' are vital to overcoming the effects triggered by the economic crisis.
Investment in education, encouraging student mobility and training in new skills which meet the labour market's demands are courses of action which we must devise realistic action plans for.
In the context of the EU 2020 strategy, agriculture will play an important part in Europe's future success. Particularly when it comes to sustainable growth and employment, and when it comes to climate change, European agricultural policy is highly significant, as it has an indispensable role to play in retaining jobs in rural and peri-urban areas. We should not forget, furthermore, that agriculture supplies 500 million Europeans with high quality food, provides 40 million jobs and is responsible for an annual turnover of approximately EUR 1.3 trillion. The production of renewable energy provides additional jobs and helps to reduce CO2 emissions and the dependence on fossil fuels. Agriculture is innovative, creates value and is the real source of sustainable regional economic cycles. European agricultural policy must therefore be given greater consideration in the context of this new strategy.
I would like to draw attention to an inconsistency between the targets of the 2020 strategy and the effects which will be the consequence of proposed changes to the budget priorities for 2014-2020. One of these targets is an improvement in environmental conditions. The change of budget priorities suggests a restriction on funds available for the common agricultural policy, which means that, in 2020, agriculture is going to have to be highly efficient or even downright industrial. This means it will be a threat to the environment, and this, in turn, means that the EU would have to depart from the European model of agriculture, which affords particular care to the environment, the landscape, biodiversity, the well-being of animals, sustainable development and the social and cultural values of the rural environment. There is a piece of old and practical wisdom which says 'better' is the enemy of 'good enough'. We should beware lest, in caring for the environment, we do the environment harm.
The objective of the European Union's future strategy is to accept current and future challenges and to master them as well as possible. In the context of the EU 2020 strategy, the agricultural sector, in particular, will play an important role in relation to the new, EU-defined challenges such as protection of the environment and the climate, renewable energy sources, biodiversity and sustainable growth and employment, specifically in rural areas. Europe must be aware that around 40 million jobs depend on agriculture, directly or indirectly.
The top priority, however, must continue to be the security of the supply of high-quality foods for 500 million Europeans, in particular, against the backdrop of the doubling of food production by 2050. European agricultural policy must therefore be given greater consideration in the context of this new strategy.
The EU 2020 strategy is the latest opportunity for the EU to assert itself as a world economic power, after the Lisbon Strategy became a failure. Against the backdrop of the global economic crisis, the EU 2020 strategy has to be the model which all the Member States must follow in order to bring us into a new era, with new paradigms which will promote sustainable development based on good practice.
After the loss of many millions of jobs throughout the EU, the fight against unemployment has to be its 'touchstone'. We have to be able to create jobs and make our workforce better trained and qualified. This will only be possible with the complete support of SMEs, which are responsible for the creation of most jobs. However, for the EU 2020 strategy to be a success, we cannot make the same errors which were made with the Lisbon Strategy, particularly the lack of commitment and responsibility on the part of the Member States.
I voted in favour of the joint motion for a resolution of the European Parliament. The EU 2020 strategy is intended to set new objectives, not only for political action, but also for the way in which we think. In order to make a good recovery from the crisis, we have to create common instruments and mechanisms which will not only eliminate the effects of the current economic crisis, but will also allow us to react appropriately to future crises and even not to permit them at all. The Commission, Parliament and all EU institutions should remember that working for the common good of Europe's citizens is, for them, a priority. It is the citizens' problems which are, for us, the most important, and it is the citizens whom we should serve by giving advice, offering help and taking action. In the context of the crisis, problems such as unemployment, poverty and social exclusion are the order of the day. If we want to build a modern, fully innovative, development-based and cohesive Europe, we must guarantee our citizens a sense of security in the future. I am disappointed that, in the original proposals concerning the EU 2020 strategy, agriculture was omitted. Economic reconstruction and realisation of the objectives of environmental policy are included in agricultural policy. Without inclusion of this policy in the EU 2020 strategy, and also in every successive strategy, we have no chance of achieving the objectives, not only in the areas I have just mentioned, but also in many others.
I voted against the second part of paragraph 6 of the joint motion for a resolution on the EU 2020 strategy because it implies an intention to further dismantle the traditionally constructed European social state. The EU should make its social union more visible, by rebuffing competitive pressure on the international economic stage from forces which have either clearly stripped down social welfare benefits and structures or which apply social dumping. It would appear that social policy and employment policy are being adapted selectively and flexibly to market forces.
The unifying strategy tends to seek institutional integrity in everything to do with market forces; however, it would appear to be imperfect in terms of policy to regulate the impact of de-unification phenomena (such as unemployment, regional inequalities and lack of social cohesion). Now more than ever, the signs of the times advocate a more social Europe.
I voted for this resolution as I believe that the EU 2020 strategy must provide an effective response to the economic and financial crisis and give new impetus and European coherence to the recovery process in the EU by mobilising and coordinating national and European instruments.
I support the need for better cooperation with national parliaments and civil society as the involvement of more players will increase the pressure on national administrations to deliver results.
At the same time, I believe that European industry should use its pioneering role in the sustainable economy and green mobility technologies by exploiting its export potential. This will reduce resource dependency and facilitate compliance with the necessary 20-20-20 climate change targets.
Europe is not the world's most competitive economy in 2010. Far from it: with GDP down by 4% and 23 million citizens without jobs, its state of health is not exactly brilliant. If the European Union needs a severe electric shock to get the economy and employment back in a virtuous circle, it must do so with similar objectives but using a method that is completely different from that of the Lisbon Strategy. It must also take account of the negotiations ahead of it in the areas of energy, climate change, industry and agriculture. That is why I support the determination tinged with pragmatism of the new 2020 strategy. Ensuring that 75% of people of working age actually have a job, and seeing the gamble of investing 3% of GDP in research pay off are now, more than ever, objectives that Europe must achieve. Whether the 27 capitals cooperate is another matter, however. That is why we are calling for penalties and incentives to be envisaged for the good and bad students of the 2020 strategy (section 14). Penalties on the one hand, and incentives on the other. The carrot and the stick. It is as old as the hills, but it works.
in writing. - I voted 'no' to motion for a resolution RC7-0151/2010 submitted today for voting in Parliament for the same reason that we Greens did not vote for the Barroso II Commission: because of a lack of ambition. On this occasion, it is the turn of Parliament's largest political groups to disappoint by adopting a resolution that is pure posture - it does not contain a single economic, social or environmental proposal. I believe that Europeans expect more from this Parliament.
The EU Parliament was sidelined during the design of EU 2020 strategy. Now that Parliament belatedly has a chance to react, its biggest political groups conspire to deliver an empty resolution. This is a missed opportunity to get the European Parliament into the heart of the debate on substance and onto centre stage as an institution.
The question of where the EU should be in relation to employment and economic development in 2020 is of key importance. Especially in times of economic crisis such as these, the EU 2020 strategy should act as the engine driving us out of the uncertainty. That makes it more important to choose the goals in such a way that they can actually be met. The policy is not an end in itself but has the purpose of creating realistic programmes that the population and the economy can keep pace with. The sustainable economy must be a major point in shaping the immediate future.
This is an objective that we must attain step by step, not least because of climate change. The issue of the security of raw materials, too, will, in future, concern Europe more and more, for which reason we should be paving the way for the sustainable use of resources now, and pointing European policy in this direction.
I voted against the joint resolution, because the three major groups are obviously using it to endorse the business-as-usual approach of the Barroso II Commission. My constituents expect a different approach and want the Europe 2020 strategy to usher in a green new deal, a 21st century green revolution which will reconcile human development with the physical limitations of the earth.
The European Union continues to swear by the policy of uncritically increasing growth in GDP. However, the greens and environmentalists want to transform the Europe 2020 strategy from one which strives for GDP growth alone to a broader political concept of the future of the EU as a social and sustainable Union which will place people and environmental protection at the heart of its policies, seek to ensure human well-being and create the best possible opportunities for everyone. In our view, GDP must include a set of welfare indicators, as well as indicators which will take into account broad external economic factors and environmental pressures. My group has therefore submitted an eight-page text which explains our alternative approach in detail. I prefer that text to the three largest groups' compromise.
I voted against the resolution on the EU 2020 strategy because paragraph 6, which mentions the restructuring of social security systems and talks about greater flexibility for workers, has been adopted. Moreover, the resolution is more like a mishmash of more or less good intentions to the detriment of precise quantitative and qualitative objectives. Therefore, it would appear that account has not been taken of the almost complete failure of the Lisbon 2010 Strategy.
The Europe 2020 strategy aims to set out a plan for the future to achieve economic growth and the promotion of jobs within the European Union. Its approach must be made on the basis of objectives which refer to a sustainable social market economy, the sustainable knowledge society, and the role of SMEs in promoting employment.
A strong, modern and flexible cohesion policy must be a central element of this strategy. Embodied in the new Treaty of Lisbon, cohesion policy, through horizontal application, has an essential role in responding to the new challenges of the European Union. In this context, the objective of European territorial cohesion can be seen to be fundamental.
The priorities for European cohesion must aim not only at promoting competitiveness at European level, through the efficient allocation of funding, but also at helping disadvantaged regions to overcome their social and economic difficulties and to reduce existing disparities.
The active role of the European regions in promoting this strategy must also be highlighted. The importance of governance at various levels deserves to be highlighted. It will be desirable to have a deep sharing of objectives, tasks and responsibilities relating to the Europe 2020 strategy between the European Union, the Member States and local and regional authorities.
For the above reasons, I voted in favour of the aforementioned motion for a resolution.
Mr President, ladies and gentlemen, bringing about an exit strategy from the crisis is crucial in the short term, but something more is needed in the medium term. If we really want to give social market economy, our social model, a chance, we need more economic growth, green growth, that will make us competitive and create new jobs. Undertaking further investment in research and development, in innovative products, production processes and services, is crucial if we are to maintain our standard of living in the global economy.
This impetus towards structural reform is reflected in the '2020 strategy' proposed by the Commission. It is also crucial that the Commission change tack and focus on a number of smaller targets which are measurable and tailored to individual Member States. As the resolution rightly suggests, the strategy will fall short of ensuring that the stated objectives are enforceable. The absence of a genuine penalty mechanism if the objectives are not met, or even if insufficient efforts are made to that end, means that this '2020 strategy' is flawed in the same way as its predecessor.
The joint resolution provides a good basis for further discussions with the Commission, the Council and the President of the European Council. I therefore emphatically voted in favour of this resolution.
The joint motion for a resolution by the European People's Party (Christian Democrats), the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe on the EU 2020 strategy expresses the joint decision by the political face of capital to use every means to implement the savage attack and anti-grassroots plans of the monopolies against the working classes and workers throughout the EU. The EU 2020 strategy follows on from and extends the anti-grassroots Lisbon Strategy by laying down the strategic objectives and plans of monopoly capital and laying the workers' fundamental wage and social rights on a Procrustean bed. To be precise, we have: widespread application of the famous 'flexicurity', in conjunction with 'lifelong learning', 'training and retraining' and 'mobility' of workers, abolition of collective agreements, shared jobs, drastic wage and pension cuts, an increase in the retirement age and sweeping changes in social insurance, health, welfare and education. It also gives capital massive sums from State coffers in the form of subsidies and incentives for 'green development'. The Greek Communist Party voted against the European Parliament resolution on the EU 2020 strategy.
Long ago, Jacques Delors used to say that one cannot fall in love with a single market or a single currency. I am in love with a Union that takes the real needs of families in the Member States seriously, in strict accordance with national and European competences. However, on reading the EU 2020 strategy and our parliamentary resolution, I find that our ambitions are limited to a shy flirtation with the free market economy. There is no acknowledgement of the citizens' investment in social cohesion or solidarity between the generations. Should we not change our perspective on labour relations and the creation of the added value from which society as a whole benefits? The Commission is proposing a quantified target for combating poverty. This move will inevitably bring back the creaming-off process, which hardly helps the poorest citizens. The absence of a list of poverty indicators inadvertently demonstrates a lack of understanding of what poverty means. Poverty means much more than simply being out of work, and those who experience extreme poverty on a daily basis are not just looking for a job; they want proper access to existing rights. Europe 2020 should respond to this situation with greater enthusiasm and determination. I abstained.
I read both Judge Richard Goldstone's report and the conclusions of the ambassador Dora Hold, which dismantle many of the arguments presented in the report of the UN Commission headed by Judge Goldstone. While comparing them, I noted the biased tone of the Goldstone report and therefore, I have not supported the resolution on applying the recommendations from the Goldstone report on Israel and Palestine.
Actions must be analysed in a transparent and impartial way in relation to both sides in the conflict. The Goldstone report fails to mention the reason that triggered the Israeli operation in Gaza: nearly 12 000 attacks with rockets and mortars against Israeli civilians. Following the withdrawal of Israeli forces from Gaza, the number of rocket attacks has risen by 500%. While in 2004 and 2005, 281 and 179 rocket attacks respectively were launched against Israeli territory, following the Israeli withdrawal from Gaza (in September 2005) the number of attacks has risen to 946 in 2006, 783 in 2007, while 1 730 attacks took place in 2008.
Not a single Member State of the European Union has voted in favour of adopting the Goldstone report as part of the United Nations Human Rights Council. Compliance with international law must be a priority for all the parties involved.
in writing. - We decided to abstain on all of the votes on Palestine and Israel. We could not vote for resolutions that purported to give the European Union the power to conduct foreign policy or that were inconsistent with our policy of neutrality on the conflict. We do take a neutral policy position between Israel, the Palestinians and other Arab and Muslim countries. However, our policy is not a neutrality of indifference. In particular, we recognise that attacks on civilians either by states or by organisations are entirely unacceptable. Furthermore, we would be gratified to see an end to the conflict by an honourable settlement.
in writing. - Having visited Gaza earlier this year, I have seen in person how vital it is that Parliament acts in this area. The Goldstone recommendations need to be implemented in full, and I will be tracking this issue over the coming months.
in writing. - Whilst I recognise that the conflict in Gaza and the West Bank is a humanitarian tragedy, my votes do not support the existence of international influence of the European Institutions as I do not recognise the European Union. My votes in Parliament on 10 March 2010 reflect my conscience on this subject.
in writing. - I sponsored this resolution which stresses that respect for International Human Rights and Humanitarian law is an essential prerequisite for a just and lasting peace in the Middle East; it expresses concern at the pressures being exerted on NGOs by Israeli and Gaza authorities because they cooperated with the Goldstone enquiry; it calls for an unconditional end to the blockade of Gaza and calls for Europe to publicly urge Israel and Palestinians to implement the Goldstone recommendations. The Goldstone report itself concludes that the extremely high mortality among civilians, including over 300 children, arose from an Israeli policy of deliberately using disproportionate force contrary to international law. It also concluded that the siege of Gaza is tantamount to collective punishment of the 1.5m population, contrary to international law. It recommends that the State Parties to the Geneva Conventions (which includes Ireland) should prosecute those responsible for these policies and their implementation. I am currently preparing a formal complaint to the Irish Police based on the findings of the Goldstone report, to enable the Director of Public Prosecutions to consider the case for prosecutions in Ireland of those responsible.
We Swedish Social Democrats do not believe that Hamas should be included on the EU list of terrorist organisations. We are very critical of Hamas and, not least, of its attacks on the Israeli civilian population, but, at the same time, we are concerned that the unconditional condemnation by the EU may aggravate the situation and cause Hamas to shut itself off even more. We do not share the opinion that the EU's decision to continue the political isolation of Hamas following its success in a free and democratic election is the right one. We believe that the EU must compare the possibility of achieving success by means of isolation and sanctions with the use of critical dialogue and cooperation.
Anyone who has followed for many years, as I have, the Israeli-Palestinian conflict, can only conclude with sadness that many of the sincere efforts for a lasting peace continue to be insufficient to persuade and motivate those who have opted for violence to abandon it once and for all. The electoral victory of Hamas and the partitioning into two parts of the Palestinian territory, with each under its own authority, have significantly exacerbated an already grim situation.
As long as Hamas does not accept the legitimate existence of the State of Israel, dialogue will be no more than play-acting. For its part, Israel will have to take care that the stances that it adopts are appropriate and proportional, lest it endangers the international legitimacy which it currently has. Like Yitzhak Rabin, I also believe that diplomatic peace is not quite a genuine peace, but it is an essential step towards it. It is necessary to work in this direction and to remove the obstacles blocking steps towards genuine peace. The report of Judge Goldstone notes some obstacles put in place by both sides in this process, namely abuses and serious crimes which must be investigated, judged and punished.
Attention must be paid to the armed conflict that started in Gaza on 27 December 2008 and ended on 18 January 2009, causing the death of over 1 400 Palestinians and 13 Israelis. The loss of human lives was coupled with the destruction of most civilian infrastructure.
The High Representative of the Union for Foreign Affairs and Security Policy and the Member States must work towards an EU common position on how to act on the Inquiry Mission's report on the conflict in the Gaza Strip and in Southern Israel.
I want to emphasise that the respect for international human rights law and international humanitarian law is essential to the achievement of a fair and lasting peace in the Middle East.
I agree with the call for the High Representative of the Union for Foreign Affairs and Security Policy and the Member States to control the implementation of the recommendations contained in the Goldstone report through the consultation of external missions of the EU and the NGOs that operate in this field.
The adoption of this resolution on the conflict in Gaza by Parliament was a positive step as it recognises the violations of international law by Israel. This proves the impact which the Goldstone report has had on the Middle East peace process by making the constant violations of international law committed by Israel known within Parliament.
The truth is that the Goldstone report contains clear proof of the violations of international humanitarian law committed by the Israeli forces in Palestinian territory during its military operations in 2008.
For this reason, we want the conclusions of this report to be immediately adopted and its recommendations to be put into practice. At the same time, we urge European Union officials to ensure that there will be no strengthening of the EU-Israel association agreement as long as there is no end to the violations of international law and fundamental human rights which Israel continues to commit in the occupied territories of Palestine.
This is yet another retrospective assessment of the mistakes made by each of the parties involved in the conflict. If the same causes produce the same effects, there is reason to question the causes since the effects are always disastrous. The same causes are the launching of rockets over Israeli cities. The same causes are the disproportionate counterattack by the State of Israel. The same causes are the wretched situation of the inhabitants of Gaza. The same causes are also the exploitation of their misery by the most radical factions. Here is an idea: why not start supporting only those forces in the two camps that have genuinely chosen peace? Those forces exist on both sides and they are all too often accused of betraying their own people since they dream of a scenario in which it is possible to transcend the divisions in a region which has long been the backdrop of one of the most dangerous conflicts on the planet.
I voted in favour of the resolution calling for the implementation of the Goldstone recommendations because it is vitally important to obtain a pledge from the Israeli and Palestinian authorities that they will carry out impartial and transparent investigations into the Gaza tragedy of 2008-2009, not in an aggressive but in a determined way. The Member States, for their part, must work even harder to defend a strong position and must commit themselves to keeping up these demands on their Israeli and Palestinian partners. International humanitarian law must be respected by all the parties involved in the conflict, and the EU's objective must be to ensure respect for these principles.
in writing. - I voted in favour of this resolution as it underlines the horrific circumstances that the vast majority of the Palestinian population in Gaza live in today and, in particular, calls for the 'immediate' and 'unconditional' opening of all Gaza's borders. I fully support the right of the Palestinian population to self-determination and their right to defend themselves against the repeated attacks of the Israeli army and state forces. However, I strongly disagree with the ideas of right-wing political Islam and of Hamas. I also oppose individual attacks against Jewish workers that further divide Israeli and Palestinian working class people. This only serves the Israeli Government and other extreme right wing groupings in Israel with a pretext to launch further attacks on the Palestinian population. The Israeli Government does not serve the interests of the Palestinian masses, nor of the Israeli working class. Attacks on living standards and democratic rights need to be jointly defeated by Israeli and Palestinian workers. The only solution that can achieve lasting peace in the region is a socialist Israel, alongside a socialist Palestine, in which borders are mutually agreed by both communities and are part of a democratic socialist confederation of the Middle East.
in writing. - I strongly support the findings of the Goldstone report, and am pleased that the Parliament has endorsed its recommendations. I hope the process of lasting peace through a two state solution will be supported by the Goldstone findings.
The EU should be deeply concerned for the resolution of the Israeli-Palestinian conflict which, in addition to the victims it has caused, has, for decades, created great instability in the region and in the world.
Even so, I believe that there are differences between what Israel does, as a democratic and sovereign state which shares and promotes the basic values of Western societies, and radical movements such as Hamas which, in the majority of instances, refuses to recognise the existence of the State of Israel. This serves as an obstacle to a full resolution of the conflict.
This does not prevent us condemning, in all situations, the acts of violence which have occurred on both sides of the conflict, which have shocked the world and which can only motivate and commit us still more to finding ways to promote understanding.
Today's joint motion for a resolution on the Goldstone report once again gives expression to the EU's striving for a fair assessment and review of events during the conflict in Gaza. On 26 February 2010, both sides were once again called on by the UN General Assembly to carry out credible investigations and to submit further reports within five months. The Palestinian authorities have now instituted an independent investigative panel, which is very good news. The European Union's actions on the international stage must be focused on strict compliance with the principles and objectives of the UN charter and of international law. Similarly, compliance with international humanitarian law and the norms of international human rights law by Israel and by the Palestinians is a material prerequisite for the peace process, which is to lead to two States, coexisting in peace and security. With this resolution, the EU is attempting to prompt the attainment of a settled common position on the measures resulting from the report by the UN Fact-Finding Mission on the conflict in Gaza and southern Israel led by Justice Goldstone. The report also argues for publicly advocating that the recommendations of the report should be implemented and that responsibility should be assumed for all violations of international law, including imputed war crimes, for which reason I voted in favour.
The joint motion for a resolution on the Goldstone report expounds the European Union's wish for an investigation of the events surrounding the conflict in Gaza fairly and in detail. On 26 February 2010, the UN General Assembly, too, once again called for an investigation within five months into the incidents and the alleged serious human rights violations. According to the latest information, so far, only the Palestinian side has complied, which is a great shame. In my opinion, the European Union must actively go in to bat in international organisations and committees for compliance with and the implementation of international law. That very respect for compliance with international humanitarian law and the norms of international human rights law by both parties in the conflict would be a basic precondition in the Middle Eastern conflict for discernible progress in the peace process, which could now suffer a serious setback, once again, as a result of Israel's planned settlement construction. The joint resolution calls for the recommendations of the report by the UN Fact-Finding Mission on the conflict in Gaza and southern Israel led by Justice Goldstone to be implemented, for which reason I voted 'yes'.
Human rights must be respected by all sides in the Middle East conflict. Every suspicion that human rights have been violated, by any of the sides, should be checked. Here, however, an identical approach must be used for all the sides of the conflict. The Goldstone report is a document which has created a great deal of emotion and controversy. It has met with numerous accusations of partiality. Many have pointed out that the report does not give equal treatment to all the factors which led to the conflict. The international community must not, however, turn its back on the conflict. The Goldstone recommendations include a proposal to conduct international investigations of crimes alleged to have been committed by any of the sides in the conflict. The realities of the Middle East conflict place a question mark over the possibility of doing this. There is a serious danger that the European Parliament will not be able to monitor actions taken by Hamas, but only those carried out by Israel. Taking these circumstances into account, I decided to vote against adoption of the joint resolution at the final vote.
I have not supported the joint resolution of the socialists, the liberals, the left block and the Greens on applying the recommendations of the Goldstone report on Israel. This report was adopted by the General Assembly of the UN in November last year, by only five out of 27 EU Member States. The reason for this is that the report was not responsibly analysed at the level of the Human Rights Council, and thus the General Assembly voted on an unbalanced report, which describes Israel as a terrorist organisation. I am one of those politicians who strive for an objective and uncompromising investigation into all cases of alleged human rights violation in the Gaza conflict. At stake, however, is the credibility of the conclusions of the investigation. It is not acceptable to allow the politicisation of an ongoing investigation, which has yet to be completed. The aim, after all, should be to achieve a peaceful solution to the Israeli-Palestinian conflict and the future prosperity of two independent states, Israel and Palestine, and not a power struggle between Europe and the US for influence in this region.
in writing. - I voted in favour of motion for a resolution RC7-0136/2010 on the Goldstone Recommendations, mainly because it insists on asking for a strong EU position on the follow-up to the Goldstone report and that implementation of its recommendations and accountability for all violations of international law should be publicly demanded, it asks all parties to conduct investigations that meet with international standards within five months, and it demands active monitoring of the implementation of the report by the High Representative of the Union for Foreign Affairs and Security Policy and Vice-President of the Commission and the EU Member States. Furthermore, it adds new points to what Parliament has already said in the past, such as asking the High Representative of the Union for Foreign Affairs and Security Policy and Vice-President of the Commission to assess the results of the investigations by all parties and report back to Parliament, recalls that the responsibility and credibility of the EU and its Member States require full monitoring of the investigations and shows concern about pressure put on NGOs involved in the drawing up of the Goldstone report and in the follow-up investigations, including reference to the restrictive measures imposed on their activities.
This is not a good time to adopt a resolution on Israel. We can soon expect to receive a full evaluation of the Goldstone report and I believe that we should not anticipate it. The situation is a sensitive one and the conflict between the parties has become polarised. We must not aggravate the situation by adopting a resolution which will definitely be regarded as unsatisfactory by the parties involved. I also find it strange that the EU can adopt a resolution on a mandate which was not supported by any of the EU Member States on the UN Human Rights Council.
I do not think the joint resolution on implementation of the Goldstone recommendations on Israel/Palestine fully reflects the views expressed by Members of the European Parliament during the debate which took place in Brussels on 24 February. The resolution does not adequately represent the position of the majority of the political groups which helped to create the document. The report to which the resolution refers - the Goldstone report - is biased, and does not treat all the factors which led to the conflict equally. In addition, the joint resolution does not mention the circumstances which led to the conflict, neither does it contain any reference to the 8 000 attacks on Israeli civilians organised by Hamas and other armed groups. Nor is there any information on the way Hamas has ignored the ceasefire.
Item 7 of the document I am referring to shows plainly that the European Parliament will not be able to monitor actions taken by Hamas, but only those carried out by Israel. Such a position reduces the credibility of Israel's judicial system, and also of Israeli institutions, and undermines their ability to conduct investigations. Therefore, at the final vote, I voted against adoption of the joint resolution.
Reducing the IsraeliPalestinian conflict to a mere comparison of the number of deaths in one or the other warring camp can only distort our view of this war, which has been going on for too long now. We all agree that it is difficult to find a solution to this conflict, since the causes themselves are complex and deeprooted. Thus, seeing things in purely black and white terms is impossible in this area of the world.
The mission led by Judge Goldstone was tasked solely with listing the violations of international law. Although not all of the conclusions in this report are unjustifiable, voting against these resolutions, which approved the approach and the conclusions of a text that I believe has been managed in a biased fashion but, above all, on the basis of incomplete objectives, struck me as being the most honest intellectual solution.
Yes, we do need to denounce and stop the abuses that are committed by one or the other of the warring parties in that region, but we need to be very careful with regard to the procedure used if we want the justice to be established in the region to lead us in the direction of a lasting peace.
I voted in favour of the joint resolution on the Goldstone report, not least because it recognises that the people of Gaza continue to live under appalling conditions as a consequence of the blockade and because it calls for an immediate, permanent and unconditional opening of the border crossings. The approved text pushes for the implementation of the recommendations in the Goldstone report and for accountability for all the violations of international law, including the war crimes allegations. The report is the result of a balanced and thorough investigation, which was based on field visits and witness interviews.
According to the report, the parties involved committed violations of international humanitarian law. The report holds senior officers of the Israeli army to account for the following: for the indiscriminate use of white phosphorus, for making no distinction between civilians and combatants, for the human consequences of the blockade, which is an instrument of collective punishment, and for a breach of martial law.
The report contains enough elements to require the UN Secretary General and the Security Council to start legal proceedings, which will be the best way to guarantee that all the doubts and discussions surrounding the events in Gaza are eliminated. I find it regrettable that the Group of the European People's Party (Christian Democrats) have not thrown any weight behind this text.
in writing. - The ECR Group does not recognise a substantial amount of the Goldstone report and hence we did not vote in favour of the PPE motion for resolution and the joint motion for resolution. The ECR Group has grave concerns about the legitimacy and biased nature of the report produced by Judge Goldstone and, especially, do not want to see members of the IDF or politicians indicted for war crimes. We do support continued talks for peace and security in the region, we support a two-state solution and we do recognise the humanitarian issues brought about by the ongoing conflict in the region.
As a global player, the European Union should keep in view not just the good of its citizens, but should also not forget to maintain a world perspective. For this reason, decisions made by Members of the European Parliament should be based on a reality which is more than just European. Voting on the resolution on implementation of the recommendations of Justice Goldstone's report, before the report has been adopted by the UN, is a mistake.
Leaving aside the fact that there was not enough time to debate the report, we were not given a presentation of the report which included comprehensive coverage of the opposing arguments. In a situation in which the Member States of the European Union are not showing the will to take consistent action on Israel and Palestine, adoption by the European Parliament of any kind of resolution is not helpful to the peace process in the Middle East.
For these reasons, I abstained from voting on the resolution of the Group of the European People's Party (Christian Democrats), and voted against the joint resolution put forward by the other parties. I have particular reservations concerning items J and 10 of the joint resolution, which, while they underline the tragic situation of the residents of the Gaza Strip, do not explain that this is a direct result of the rule of Hamas - a group considered by the international community to be a terrorist organisation. Furthermore, I cannot agree with items 2 and 4 of the joint resolution, which call for implementation of the Goldstone recommendations, while not all of them are legitimate.
Thanks to the Goldstone report, it has been possible to highlight the need for independent investigations to be carried out quickly in order to establish the reality of events and the responsibility of the parties involved, and to draw conclusions from any violations of international law and humanitarian law committed during the Gaza conflict. These investigations must be conducted in an honest fashion by the Palestinian and Israeli public authorities. I hope that they will thus be able to facilitate a resumption of negotiations, and I therefore unreservedly support the principle of the investigations. I would also like to emphasise that this conflict in Gaza has caused the destruction of many projects financed by the European Union and intended to mitigate the humanitarian crisis suffered by the population, which is the victim of a shortage of staple goods and of a lack of access to basic public services. The population on the ground needs to be given hope and to continue to believe in a swift resolution to the Israeli-Palestinian problem. It is only under these circumstances that the conditions will be in place to achieve a just and lasting peace between a Palestinian state and an Israeli state that are viable, safe and peaceful neighbours.
It is not long since I reminded Parliament that elections are not free in Belarus, that freedom of expression, association and protest do not exist and that there have been an increasing number of repressive activities directed by the authorities. Furthermore, political prisoners have still not been freed, the death penalty has not been abolished and there has been no guarantee of either the separation of powers, in particular, the independence of the judiciary, or respect for human rights.
The recent use of the police against the Union of Poles in Belarus and the denial of the rights that they were seeking are two further episodes which serve to weaken European confidence in the Belarusian dictatorship. They call for all European democrats, particularly European institutions and the governments of the Member States, to provide rigorous vigilance and a firm and coordinated reaction to the Minsk authorities, which continue to be loyal to the worst legacies of communism. The European Union cannot be the partner of a Belarus which does not respect either its own nationals or international law. As the saying goes in my country: 'better alone than in bad company!'.
The European Union should not recognise the legitimacy of the Belarusian Parliament until free elections are held in that country. Therefore, I call on the Belarusian authorities to undertake a complete reform of the country's electoral legislation, in accordance with the recommendations of the Organisation for Security and Cooperation in Europe/Office on Democratic Institutions and Human Rights.
The actions of the Belarusian authorities against the members of the organisation that represents the Polish national minority are absolutely reprehensible, as are the politically biased trials and the fact that the judicial authorities apparently take orders from the executive. The EU cannot agree with the decision of the Belarusian authorities to limit Internet access or with the lack of guarantees of freedom of the press, freedom of peaceful assembly and association and freedom to worship in churches other than the Belarusian Orthodox Church, as well as other rights and political freedoms.
I argue that the level of Community cooperation with the Belarusian authorities should be directly proportional to the level of respect for human rights in that country. I still share the concerns about the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy's statement on the repression of the Polish national minority, which was weak and late.
Since the end of the Cold War, relations between Belarus and the West have been moving forwards in the development of a new understanding and the European Union has been developing positive dialogue in terms of providing Belarus with incentives to make progress relating to democracy and human rights.
The above notwithstanding, the EU cannot accept actions which conflict with international principles and legislation regarding the rights of national minorities. The EU cannot hold relative opinions regarding human rights.
Mr President, as a co-author of the European Parliament's resolution on the situation regarding civil society and minorities in Belarus, I voted in favour of the resolution. Although, last year, the Lukashenko regime freed political prisoners and has become somewhat milder, the European Union cannot look the other way in the face of the recent human rights violations concerning members of the Union of Poles in Belarus. It is only possible to extend the benefits of the EU's Eastern Partnership to Belarusian citizens if the Belarusian administration guarantees the human rights and civic freedoms of Belarusians and begins democratic reforms. The concessions made by the regime up to this point have been continually insufficient, and the arrest of the leader of the Union of Poles in Belarus, Angelika Borys, as well as the refusal to allow the movement to be registered and the freezing of its assets, are yet another blow to relations with the European Union. In my opinion, following the continual violation of human rights principles and the rule of law, the European Union has no option but to consider reimposing sanctions on the Belarusian administration.
I voted in favour of adoption of the joint motion for a resolution of the European Parliament. Several months ago, the European Parliament adopted a resolution calling on the Belarusian authorities to end the use of capital punishment on its citizens. Today, once again, we are talking about Belarus, violations of human rights and the principles of civil society. The European Union has opened up to Belarus. We have put the right measures in place, such as inclusion of Belarus in the Eastern Partnership. The trust we have placed in Belarus was supposed to initiate a switch to the tracks of democratisation and respect for civil rights. Unfortunately, this has not happened. In view of this, the European Union must be firm and adopt a stronger position on relations with Belarus, and must take effective action which will guarantee that the rights of minorities will be respected. I hope the present resolution will initiate changes in the desired direction. If this does not happen, I expect a review of the European Union's approach to Belarus and the imposition of appropriate sanctions. Every ineffective solution will be evidence of our weakness.
in writing. - I voted in favour of this resolution which was, in fact, a text agreed among all the major groups, including ours. The resolution was unanimously adopted.
The absence of freedom of speech, problems with registering political and even social organisations and the use of State media for propaganda purposes are symptomatic of excessively authoritarian functioning of the State. The Union has extended a helping hand to Belarus in the form of inclusion in the Eastern Partnership, a programme which is intended to strengthen democracy and the rule of law. The activities of the Belarusian authorities do not meet international standards for the rules governing conduct towards the opposition and non-governmental organisations or standards concerning the protection of national minorities. It is important to find an adept way out of the situation, in which the Union should show its disapproval by specific measures, such as sanctions or visa restrictions, but, at the same time, we must not isolate Belarus from the rest of Europe, because all of Belarusian society will suffer, and not the authorities condemned by the Union. We should show Belarus how much it can profit from cooperation with the EU, and stipulate that the extent to which Belarus complies with EU requirements will be reflected in the support on which Belarus can rely.
I was pleased to hear the results of today's vote. We have adopted a resolution in which we condemn the recent repressions against the Polish minority in Belarus. Adoption of the document by acclamation has a special implication. It is a vote of the entire Parliament, of all the political groups and of the representatives of the 27 Member States of the European Union. I do not imagine that Belarus will benefit from what is being offered under the Eastern Partnership without the prior re-legalisation of the Union of Poles in Belarus and the return of its property, and, in addition, without the release of political prisoners such as Andrei Bandarenko, Ivan Mikhailau and Arystom Dubski. Today, we have sent Belarus a clear signal. We are now awaiting a response.
The European Council has underlined that it is important to revise the economic and social contract between financial institutions and the society they serve and to ensure that, in the good times, society is able to take advantage of the benefits provided and is protected from risk. In this matter, the European Council has called on the IMF to consider all possibilities when carrying out a review, including taxes for financial transactions on a global scale. I support this resolution and think that the European Union must reach an agreement on a common position in this matter.
The European Commission must prepare an impact assessment of a general tax on financial transactions and examine its merits and shortcomings. I also agree with the resolution's provision that we must analyse at Community level how the financial sector might fairly help cover damage done to the economy because of it or damage that is linked to government interventions aimed at stabilising the banking system.
The current motion for a resolution, which comes in the wake of the G20 discussions conducted as part of the Pittsburgh Summit and of the request made by some international bodies, such as the IMF, may provide a solution for both avoiding any new financial disasters and for recovering the sums which the treasuries have made available to the banks to save them from collapse. In any case, the adoption of such legislation in France and Belgium, in a pioneering spirit, is welcome (with the United Kingdom also examining the possibility of introducing similar legislation), and we expect to see its impact.
According to French estimates, the 0.005% tax will remove more than EUR 20 billion from the coffers of French banks. However, how is the banking sector going to respond? Will it restrict the number of speculative transactions, considered harmful, or will it take advantage of capital mobility and continue to carry out such transactions through bank branches located in states where this kind of duty does not exist?
This is why I think that the success of such duties requires a global approach, which also means presenting it to international bodies such as the UN. Even by doing this, it is difficult to believe that a joint global action can be achieved (compare offshore legislations).
By supporting the resolution adopted today by a very large majority (536 votes to 80, with 33 abstentions), the French delegation of the Democratic Movement has repeated its wish to have an impact assessment and practical proposals from the European Commission on the creation of taxes on financial transactions. We call on the Commission to draft a proposal in order to define a common European position to be presented to the G20 in June. It would also be a good idea to evaluate the extent to which a tax such as this could help to stabilise the financial markets. The questions to which the Commission should provide answers concern the use of this tax to support developing countries' adaptation to climate change and the financing of development cooperation, but also the levers that the Commission could use to persuade its partners to join it in implementing this tax so as to prevent the migration of capital. Above all, however, an in-depth impact assessment must be carried out to ensure that this tax will not reduce the Union's competitiveness or sustainable investment, nor have negative repercussions for SMEs and individual investors.
In 2000, I tabled with the Globalisation Intergroup the first resolution calling for the Commission to examine the feasibility of a tax on speculative capital flows. The resolution was not adopted, since it was just short of the number of votes required. Ten years have passed, the G20, like several Member States, is no longer ruling out the idea of such a tax, and above all, the financial crisis has served to remind us of the damage that volatile financial markets can cause.
That is why I welcome the adoption by a wide margin of the resolution on taxes on financial transactions. This is only a small step, but the message is clear. Parliament is calling on the Commission to finally take up the issue and to work on an implementation project. A tax such as this would have the twin advantage of helping to stabilise the markets and of generating huge revenues to help developing countries finance their adaptation to climate change and the fight against poverty.
Objectors tell us that it will only be effective if it is global, but make a start we must, as some countries have done with the tax on flight tickets. A waitandsee policy will get us nowhere. We must show the way.
The financial sector has to accept its responsibilities for the economic crisis that still plagues us. Up to now, the real economy, taxpayers, consumers, public services and society in general have been the ones paying for a substantial part of the costs and consequences of the financial crisis. There are several Member States that have called for a tax on financial transactions.
The political and regulatory context in this area is different nowadays. There are new regulatory initiatives, such as the fight against tax havens, the removal of legal loopholes from management accounts, the requirements applicable to stock market transactions and the use of transaction repositories for the register of derived instruments.
The European Union must adopt a common position in the international framework of meetings of the G20. In order to do this, the Commission must assess the impact of a global tax on financial transactions before the next G20 summit.
This assessment must specifically evaluate the effects of the introduction of the tax on financial transactions in the European Union, as opposed to its introduction at global level. Costs have to be determined, as well as whether this tax will contribute to the stabilisation of financial markets.
The various statements made in the preamble to the resolution now approved by a majority of Parliament are positive to see. This is particularly true of the statement that the financial sector must take a fair share of the burden of economic recovery and development, given that up until it now it has been the real economy of taxpayers, consumers, public services and society in general which has had to pay a substantial part of the costs and consequences of the financial crisis. However, beyond this, there was almost regret for any action which might help to lead to a possible tax on financial transactions, through the attachment of many constraints to the application of the resolution. That is why we abstained.
Regrettably, there has been a delay in applying new regulatory initiatives and in advancing the promised fight against tax havens, the removal of legal omissions regarding management accounts, the requirements applicable to stock market transactions and the use of trade repositories for the registration of derivative instruments. It is necessary to make decisive progress and not continue in these muddy waters, which only serve to help financial speculators and large capitalist interests.
in writing. - I support a tax of financial transactions, and I am very pleased that this initiative is gaining such support. In order to be effective, it should be a global tax, and I support measures to introduce such a charge on financial transactions.
in writing. - We have voted overwhelmingly today to maintain the political momentum behind a global financial transaction tax (FTT). It is clear that the time has come for radical action to ensure the financial sector pays its way in the wake of the crisis and an FTT could be an important tool. It has strong support from the public and from NGOs and Unions across Europe. An FTT could help reduce volatile and risky financial trading while raising billions to help tackle the effects of climate change and help developing countries who have been hit hardest by the financial crisis. This resolution calls for the Commission to analyse options for such a tax and sends a clear signal that Europe will push for a global agreement to deliver on the public's demand for action. It is disappointing that the ECR Group and its Conservative Members, who are clearly against any financial transaction tax, have chosen in their statements to deliberately misrepresent today's vote as a call for an EU-only FTT. If Europe takes no action and comes to no view, then we will be left out of the international debate - our vote today is a mandate instead for Europe to help lead this debate.
The Portuguese Democratic and Social Centre Party is, as a rule, against the creation of European taxes. There is also the fact that taxes are important tools at the disposal of the Member States, and more so than ever in difficult times, such as the present crisis. Finally, the different taxation options, whether via taxes or contributions, which are exercised in the various Member States, would necessarily give the tax in question here a more or less penalising quality, allowing injustices at European level, which would not make sense.
For me, it is an unavoidable truth that the financial sector should contribute fairly to the recovery and development of the economy, especially given that considerable costs and the consequences of the financial crisis were borne by the real economy, taxpayers, consumers, the public sector and society as a whole. A potential tax on financial transactions could reduce the immense volume of speculation capital that has again had a detrimental impact on the real economy recently, and thus also represent a step towards sustainable growth. However, before we consider introducing such a tax, we must carefully weigh the pros and cons. That process is exactly what the resolution proposed by the Committee on Economic and Monetary Affairs is calling for, which is why I voted in favour of the resolution. A crucial point that is only mentioned in passing in the text but that must be clearly defined before a decision is made is the potential use of the capital that could be generated by such a tax. I believe that the tax must be levied where the transaction takes place, and must also, in other words, benefit the States on whose territory the relevant stock exchanges are located. The exact method of calculation still has to be specified. If the EU insists on levying the tax itself, it must, in any case, be offset against the gross contribution of the Member State in question. Under no circumstances may it be allowed to lead to a tax competence on the part of the EU.
in writing. - I voted in favour, today, of motion for resolution on taxation of financial transactions, and am delighted that, for the first time, Parliament has demanded an assessment of the feasibility and impact of introducing a financial transaction tax at EU level. This is considerable progress. Pressure must now be exerted on the Commission to propose concrete steps. European citizens expect the costs of the financial crisis to be borne by those on the financial markets who caused it. We cannot therefore be content with a minimalist solution in line with the US proposal, which would generate a few billion euro - a relatively small revenue considering the huge costs. Poverty reduction, the fight against climate change and tackling the financial crisis require additional revenue of several hundred billion euro. A cleverly designed financial transaction tax would provide such a revenue, while simultaneously curbing speculation on financial markets.
I voted in favour of the resolution on the Single Euro Payments Area (SEPA) which aims to promote the creation of an integrated market for services involving payments in euro, which will involve effective competition and in which there will be no difference between payments in national or foreign euro.
SEPA continues to work in an imperfect way and it does not cater for the real needs of its users. The European Community must set an appropriate and binding deadline regarding the use of SEPA instruments, after which all euro payments must be made using the norms of this system. It is equally important to ensure that the adoption of this system will not lead to additional costs for the European public.
The creation of the Single Euro Payments Area (SEPA) is fundamental to the greater integration of the market for payment services. It will increase competition by treating euro payments across borders and within a country in the same way and it may come to have a direct positive impact on the lives of the European public.
As such, it would seem urgent for national governments to implement SEPA services and to make the rules which regulate this initiative adequate so that there will, in fact, be a simplification of the current position regarding payments services and a reduction in costs for the benefit of consumers.
The Single Euro Payments Area (SEPA) will be an integrated market for payment services, subject to effective competition and in which there is no difference between national and cross-border payments in euro. We should have established a legally binding time limit for the migration to SEPA instruments. Public administrations' migration to SEPA is below our expectations.
Therefore, it is important that all interested parties - legislators, the banking sector and the users of the payment services - be involved in the achievement of SEPA. The continued legal validity of existing direct debit authorisations should be ensured in all Member States, since the obligation to sign new authorisations during the transition from national direct debit systems to the SEPA system would be costly.
Thus, the Commission must establish a clear, adequate and legally binding time limit for the migration to SEPA instruments, no later than 31 December 2012, after which all payments in euro will have to be made in accordance with SEPA norms. The Commission must aid public authorities in the migration process by developing integrated and synchronised national migration plans.
The Single Euro Payments Area (SEPA) must quickly turn itself into an integrated market for payments services. However, there is much to be done before this can be achieved and, despite the existence of directives which stipulate the framework for SEPA cards and the SEPA direct debit system, the truth is that these systems are not yet in operation. It is thus necessary to overcome all the obstacles to the implementation of the SEPA system so that it can begin to operate fully as quickly as possible. It is important that the transition period does not last beyond 21 October 2012.
The Single Euro Payments Area (SEPA) is a concept whose introduction will make everyday life easier for millions of Europeans. Irrespective of which Member State they are citizens of, they will easily be able to make rapid and cheap payments to persons or firms in another Member State at the same cost as payments made within the borders of their own country. In an age of Internet banking, this will bring about increased competition between banks, and this will benefit clients. Introduction of the SEPA is the next step towards realisation of one of the four fundamental freedoms of the common market - the free movement of capital. What is extremely important is that the SEPA will lead to an economic rapprochement between countries in the euro area and countries which, although Member States of the European Union, are not part of the euro area, as well as the other countries of the European Free Trade Area.
Therefore, I fully support the European Parliament resolution on the implementation of the Single Euro Payments Area (SEPA). At the same time, I appeal to the European Commission to give priority to the interests of retail banking clients and to questions of the security of the system while monitoring work on the introduction of the SEPA system.
The resolution on ACTA, which has been adopted today and of which I am one of the initiators, is extremely symbolic because it is unanimous. It is a clear signal sent out to the Commission, which has been negotiating this agreement in the utmost secrecy for two years. Parliament demands complete transparency with regard to the negotiations under way, as well as respect for the treaties, which entitle it to receive the same information as the Council. Whether in terms of the method or in terms of what we know of the substance, I am opposed to the way in which the ACTA negotiations are being conducted. We have many fears with regard to the calling into question of the acquis communautaire. Aside from the risk of reintroducing the 'flexible' response, respect for the fundamental rights of citizens, in terms of freedom of expression and of protection of privacy and of data, and the principle of nonliability of Internet access providers and hosts could be called into question. Parliament has already proved its commitment to these principles, and if the Commission does not change its strategy, I will lead the campaign against the ratification of ACTA by Parliament, as we have already been able to do for the SWIFT Agreement.
in writing. - I voted for this resolution. Undoubtedly, better protection of intellectual property rights and combating counterfeiting and piracy are very important issues in the European Union and worldwide, and I very much welcome the opening of negotiations at international level to strengthen IPR and to fight counterfeiting and piracy more effectively. However, I am very disappointed at how those negotiations are taking place.
Under the Lisbon Treaty, the European Parliament has to be informed immediately and fully by the Commission at all stages of international agreements, which is not the case with the ACTA Agreement. Moreover, the European Parliament will have to give its consent to the ACTA Treaty prior to its entry force in the EU. How will we able to do it if we are kept in the dark? I very much hope that the European Commission will fulfil its duty and will provide all necessary information on the state of negotiations.
Mr President, I have voted for the resolution of the European Parliament on transparency and the current state of negotiations over the ACTA Agreement, because I share the doubts of the authors concerning the progress of negotiations to date. These are taking place under a 'restricted' regime, which means that only the European Commission and EU Member States have access to the negotiating documents. The European Parliament is completely left out, and yet its agreement is an essential precondition for the agreement to come into effect. I take the view that digital content and the handling thereof should not be included in the text of the agreement, and if it is included, the provisions in question should not be of a repressive nature. I strongly believe that the ACTA Agreement should not go beyond the framework of the currently valid intellectual property laws and that any penalties for copying digital content should be left to the discretion of individual states. The protection of privacy and the protection of personal data must remain a pillar of European legislation, which will not be undermined by international legal agreements. I am in favour of an ACTA agreement that will combat counterfeiting, which represents a real danger to the economy and the consumer and undoubtedly violates intellectual property rights. On the other hand, copying that is carried out exclusively for one's own needs should be left out. The inclusion of this would, in my opinion, conflict with the right to personal freedom and to information. In short, counterfeiting and copying cannot be treated in the same way.
in writing. - Whilst we as a group voted against the ACTA resolution on Wednesday, 10 March 2010, we did so on the principle that the ACTA Treaty itself should not exist in any form. It is a catastrophic violation of individual private property. Had we voted in support of the resolution, we would have been recognising the existence of such legislation, but decided on that basis not to recognise the treaty.
Despite the Treaty of Lisbon and codecision on international trade, the Commission and the Member States are preventing a public debate from being held on the Anti-Counterfeiting Trade Agreement (ACTA). This lack of transparency arouses genuine suspicion, which can only be diminished by consulting the public and the European Parliament. While the fight against counterfeiting is indeed legitimate and necessary, the ACTA Treaty would make authors' rights and copyright more powerful. Must Internet access providers be allowed to control digital file exchanges and impose penalties on users, including cutting off their Internet connection? The cost of such monitoring would be exorbitant for access providers, and the checks complicated. Moreover, Internet piracy is not yet classed as a crime in either European law or international law. Therefore the idea of systematically imposing penalties on such a large scale is unjustifiable, all the more so given that Internet access, in the name of one's right to information, is still a fundamental freedom. The Commission will have to provide Parliament with a document outlining the negotiations and all the positions under discussion. If it fails to do so, Parliament could reject this text negotiated in secret, just as it rejected the SWIFT Agreement.
I voted in favour of the resolution on the transparency and current position of the Anti-Counterfeiting Trade Agreement (ACTA) negotiations because I support a transparent process in the conduct of negotiations.
Following the entry into force of the Treaty of Lisbon, Parliament will have to give its agreement to the text of the ACTA Agreement before it becomes valid in the European Union. Parliament's contribution is essential to guarantee that the means of applying intellectual property rights will not obstruct innovation, competition, protection of personal data and the free movement of information.
Counterfeiting constitutes one of the principal scourges of the global economy and efforts to combat it notwithstanding, it is evident that there is a manifest incapacity for individual states to bring this fight to a successful conclusion. The risks to the health and safety of consumers which the purchase of certain products can involve are today clear.
From a commercial and industrial point of view, this parallel industry, which illegally feeds off the creativity and fame of others, weakens the value of brands and renders their special role less effective. In this way, although it is important to establish an open, free and just market, this can only succeed if counterfeiting is generally rejected and fought against by the main producers. The Anti-Counterfeiting Trade Agreement may be a path which it is worthwhile to tread, but it must be understood and debated in a transparent way beforehand, as opposed to what has happened up until now.
In 2008, the European Union and other countries of the Organisation for Economic Cooperation and Development opened negotiations for a new multilateral agreement aimed at reinforcing the application of intellectual property rights (IPR) and at taking actions against counterfeiting and piracy (Anti-Counterfeiting Trade Agreement - ACTA). Together, they decided to approve a confidentiality clause. Any agreement related to ACTA made by the European Union must abide by the legal obligations imposed on the EU on matters of privacy and data protection legislation, as defined in Directive 95/46/EC, in Directive 2002/58/EC and in the case-law of the European Court of Human Rights and of the European Court of Justice (ECJ). In the wake of the entry into force of the Treaty of Lisbon, Parliament will have to give its approval to the text of the ACTA Agreement before it enters into force in the European Union. In addition, the Commission pledged to immediately provide Parliament with complete information throughout the process of negotiating international agreements. Therefore, a legal basis should have been created before the beginning of ACTA negotiations and Parliament should have approved a negotiation mandate. The Commission should submit proposals before the next round of negotiations.
The general condemnation of Parliament regarding the suppression of information by the Commission relating to the ongoing negotiations on the Anti-Counterfeiting Trade Agreement (ACTA) and the limitations which, by proceeding in this manner, the Commission has attempted to impose on scrutiny and democratic control, have been quite clear. For this reason, we believe it to be important that the resolution points out that the Commission 'has had a legal obligation to inform Parliament immediately and fully at all stages of international negotiations'.
Democratic and transparent procedures in the conduct of negotiations are required, as well as public debate on their content, something which we consider to be positive. Furthermore, we emphasise the argument for the need to respect 'fundamental rights, such as the right to freedom of expression and the right to privacy, while fully observing the principle of subsidiarity', as well as the protection of personal data. That is why we voted in favour.
This draft AntiCounterfeiting Trade Agreement, known as ACTA, may seem like a good idea, so great is the suffering of the European economy and European jobs as a result of these unfair practices in the world of excessive free trade that you are imposing on us. However, as is always the case when there is something fundamentally harmful in an agreement negotiated by the Commission, everything is done in secret.
I am thinking of the Blair House Agreement, which sacrificed European farming to feed the appetites of the US agrifood multinationals. I am also thinking of the scandalous MAI, the Multilateral Agreement on Investment, which sought to exempt multinationals from the laws in force in the countries in which they were operating. Fortunately, that agreement did not see the light of day. In this instance, it is the 'Internet' section of ACTA that is in question: it literally boils down to introducing a monstrous worldwide 'Hadopi' law.
Customs could search the MP3 players, mobile telephones and laptops of any citizen suspected of having illegally downloaded a file. Access providers may be forced to cut their customers' connection or to supply information on them. This is unacceptable, and that is why we have voted in favour of this resolution, which calls for complete transparency in the negotiations and threatens to drag the Commission through the courts if it refuses.
I endorsed the resolution aimed at obtaining complete transparency from the European Commission on the subject of the negotiations on the Anti-Counterfeiting Trade Agreement (ACTA), which are currently being held in secret. Aside from the risk of reintroducing the 'flexible response', respect for the fundamental rights of citizens, in terms of freedom of expression and of protection of privacy and data, and the principle of non-liability of Internet access providers and hosts, could be called into question here. It follows that the European Parliament, as the voice of the European peoples, cannot be excluded from these negotiations and must receive the same information as that issued to the Council; this is a democratic requirement. Lastly, ACTA must not compromise access to generic medicines. In this context, considering, at this stage, the method and the worrying rumours circulating about its content, I can only vote in favour of a resolution that is critical of such an agreement.
In the resolution which has been adopted, the European Parliament has clearly declared its support for greater transparency in the European Commission's negotiations on the Anti-Counterfeiting Trade Agreement. Piracy and counterfeiting are a growing problem for the European economy and for other economies throughout the world.
The economies of developing countries are increasingly becoming knowledge-based economies. Therefore, we also need clear and effective principles for the protection of intellectual property rights which will not interfere with innovation and competition, will not place an unjustified burden on legally conducted trade and will protect our privacy and fundamental rights, such as freedom of speech. This is why the resolution adopted today does not challenge the idea of making the agreement itself. However, the negotiations being conducted by the European Commission are not open.
The European Parliament and European citizens are not being kept up-to-date about progress in the negotiations. This absence of information is a cause for concern. We want greater transparency from the European Commission. We want to know, now, what obligations the European Commission's negotiators are accepting on behalf of 500 million European Union citizens.
The Anti-Counterfeiting Trade Agreement (ACTA) negotiations concerning provisions of copyright law and combating counterfeiting and product and Internet piracy represent, without doubt, an important step towards the protection of intellectual property. Regrettably, the Commission's information policy in relation to the negotiations leaves a lot to be desired.
The lack of transparency about the state of the negotiations makes it difficult for the European Parliament to play a constructive part in drawing up the provisions and thus to ensure, in advance, that there is no curtailment of Europeans' civil rights and no violation of the directives on data protection. I support the motion for a resolution (RC7-0154/2010) and thus the European Parliament's call on the Commission to frame its information policy in relation to the ACTA negotiations in a more transparent, complete and thus also holistic way.
in writing. - Transparency of the ACTA negotiations is of vital importance, and I am glad the Parliament has called for full disclosure in such powerful numbers. While I am pleased to hear assurances that individuals will not be criminalised for personal use, and that the ACTA Agreement will not be used to prevent generic medicines reaching developing countries, I hope the Parliament will be able to access all documents and monitor the negotiations to ensure this is upheld.
The lack of transparency in the negotiations of the Anti-Counterfeiting Trade Agreement (ACTA) are contrary to the spirit of the Treaty on the Functioning of the European Union. It is essential for the Council and the Commission to immediately make available all the documentation which has been the basis of negotiations. Non-compliance with this basic duty by the Commission and by the Council could lead to Parliament using legal procedures to gain access to these documents, something which would harm the prestige of the European institutions involved.
I would like to thank the rapporteurs and all Members who are responsible for the fact that the European Parliament has clearly expressed its uncompromising position with such a huge majority against the non-transparent negotiation of such an important international agreement. We expect that the agreement will open up a new international dimension in the fight against counterfeiting, but without reducing the right of European citizens to privacy.
I also see a problem in the fact that China has not been invited to the negotiations. In the debate yesterday, the Commission told me that it considered this to be a strategic error as well. The idea that China, which is the largest source of counterfeiting in the world, will sign up to a negotiated agreement later is unrealistic. I trust that our critical report today will persuade the Commission to reassess its approach to Parliament, which has joint decision-making powers in new areas, including foreign policy, thanks to the Treaty of Lisbon.
in writing. - I supported resolution RC7-0154/2010 on the Anti-Counterfeiting Trade Agreement, and I am glad that a large majority of Parliament did so. ACTA risks becoming known as the 'Absence of Commission Transparency Agreement'. In its negotiations on ACTA, the Commission should be upholding the principles of transparency, human rights and the EU Parliament's legal right to information. Instead, the Commission is failing this litmus test of its compliance in informing Parliament under the terms of the Lisbon Treaty. The EU cannot continue to negotiate on ACTA if the people are not allowed to take part in the process.
It is also a totally absurd and unacceptable situation if MEPs, behind closed doors, have to ask the Commission about the content of the agreements we are supposed to vote on. Furthermore, the EU Parliament has shown that it does not accept secrecy and that it cherishes an open Internet for all. MEPs have also shown that the Parliament will not accept to be treated like a doormat. The Commission has been strongly urged to keep us fully and immediately informed on the ACTA negotiations.
The current generalised system of preferences (GSP) will soon be coming to an end. I voted in favour of the resolution, a specific aim of which is to involve Parliament fully in its revision by 2012. This trade regime enables 176 developing countries and regions to benefit from preferential access to the European market in exchange for their ratification of ILO conventions on social rights and of UN conventions on human rights.
Its implementation is unsatisfactory, however. That is why we demand, before the revision, a report on the current state of ratification, implementation of the conventions, an impact assessment of the effects of the GSP during the period 20062009, the inclusion of a condition stipulating that 27 fundamental UN conventions must be implemented, and more transparent investigation processes - involving, in particular, regular consultation of Parliament.
It is regrettable that, during this vote, an amendment calling for an investigation procedure to be carried out in Colombia concerning the numerous killings of trade unionists and the mass graves containing the bodies of hundreds of people killed in the region of La Macarena was not passed because of opposition from the right.
The European Union is the world's largest provider of humanitarian and development aid. We know that, every year, the European Union and the Member States give millions to cooperation and development programmes, that this assistance is necessary and that, in many cases, it makes all the difference.
It is, however, my conviction as a supporter of the market economy that development assistance can (and must) be provided by means of trade policies which benefit developing countries. I believe that within this context, there is a role for the Generalised System of Preferences, which allows developed countries to offer preferential and non-reciprocal treatment on products imported from developing countries.
It is by no means certain to say, as the resolution does, that the current Generalised System of Preferences (GSP) is a mechanism to help developing countries. This mechanism has effects which accentuate the economic dependence of these countries as it leads to production for export, to the detriment of their internal market. To a large extent, it is the large transnational companies, some of them from EU countries, which benefit from this system, rather than the people of developing countries.
Thus, some of the intentions which are supposed to underlie the GSP create a contradiction with its actual results.
On the other hand, against a backdrop of increasing pressure for the liberalisation of international trade, it is apparent that the EU has been using the aim of this regulation as a form of blackmail to gain acceptance of the aforementioned free trade agreements through an unacceptable level of diplomatic and economic pressure on these countries.
For the GSP to become a mechanism of development aid, there will be a need, as we propose, to abolish and then renegotiate both it and other policies for development assistance, forming an effective solidarity, and combating economic dependency and the exploitation of people and natural resources by economic groups within the EU.
The actions which the European Community has undertaken since 1971 in relation to developing countries through trade preferences under the Generalised System of Preferences are a way of making world trade more just and, at the same time, helping those countries with their growth and economic development.
The current regulations expire in 2011, meaning that it is necessary for us to start making immediate efforts towards working on a new instrument which could maintain and, if possible, even further increase the benefits which this system has been providing to developing states, something which is even more important within the context of leaving the international crisis behind us. If we are to avoid unfairness, it is, however, crucial that the new list of countries which will benefit from this system are realistic about their economic situation.
in writing. - In the end, I voted in favour of the common resolution on Generalised Tariff Preferences (GPS) (RC7-0181/2010) although I am very sorry and upset that the Colombian Embassy has been very successful in convincing some of our colleagues to keep out almost all references to the need to investigate the human rights violations in Colombia and decide on the basis of the findings in order to decide whether to withdraw the tariff preferences for Colombian goods.
The European Parliament report on the EU Common Foreign and Security Policy, in conjunction with the corresponding report on the Common Security and Defence Policy, produced by the anti-grassroots alliance of conservatives, social democrats and liberals in the European Parliament, maps out the constant support of the political mouthpieces of capital for the promotion of even greater militarisation of the EU, especially following the entry into force of the reactionary Treaty of Lisbon, and their active role in promoting the imperialist policy of the EU and the interventions and wars which it unleashes against third countries and peoples in every corner of the planet, in order to serve the interests and sovereignty of monopoly capital under conditions of escalating imperialist infighting.
The report calls for:
a) effective organisation of the EU's European External Action Service (founded under the Treaty of Lisbon), the new political/military arm for organising, supporting and implementing the imperialist interventions of the EU;
b) an increase in spending from the EU budget for its military and political interventions;
c) better interweaving of the EU's political and military capabilities, with a stronger EU/NATO link being pivotal in the more effective exercise of its imperialist interventions using military means.
The Greek Communist Party voted against and condemns this unacceptable report, which is purely and simply a manual for imperialist attacks against the people.
The European Union must develop its strategic autonomy through a powerful and effective foreign, security and defence policy in order to defend its interests globally, ensure the security of its citizens and promote respect for human rights and democratic values throughout the world. Through having more effective European security agreements, Member States must demonstrate receptiveness towards making the European Union a bigger player on the international stage.
I believe that the Council's next annual report on the Common Foreign and Security Policy (CFSP) must refer directly to the implementation of the European Union's foreign policy strategy, assessing its effectiveness, as well as offer the conditions for establishing a specific, direct dialogue with the European Parliament, focused on devising a strategic approach to the Common Foreign and Security Policy.
in writing. - I voted against amendment 18 as this amendment, in my opinion, contains a paradox. It deplores the logic of militarisation in its introduction and concludes that 'CFSP should be based on peaceful principles and the demilitarisation of security'. My personal position is in line with my country's international status of neutrality and therefore, as the amendment is not at all lucid, I decided that I could not vote in favour or abstain.
I support this report, as I believe that a clear and coordinated Common Foreign and Security Policy may contribute significantly to the strengthening of the European Union's powers at international level. Undoubtedly, one of the most important CFSP matters is the EU's increasing energy dependence on sources of supply and transit routes and the need to curb the EU's energy dependence on third countries. I would like to call on the Commission's Vice-President and High Representative, Catherine Ashton, to implement without hesitation Parliament's recommendations on the creation of a consistent and coordinated policy by firstly promoting EU cohesion in maintaining a constructive dialogue with energy suppliers, particularly Russia, and transit countries, by supporting EU energy priorities, by defending the common interests of Member States, by developing effective diplomatic work in the area of energy, by establishing more effective crisis resolution measures and by promoting energy supply diversification, the use of sustainable energy and the development of renewable energy. I am convinced that only by acting together will the EU, in future, be able to ensure the uninterrupted and secure supply of gas and oil to Member States and increase the energy independence of the whole of the EU.
We Swedish Social Democrats believe that the partnership between the EU and NATO should not be developed solely on the basis of the UN Charter. Therefore, we think it is important for the wording to include the perspective of the Member States on this question and to take into consideration the different traditions and positions of the Member States with regard to foreign, security and defence policy.
Like many of the Member States (if not all of them), the European Union finds itself confronted with a budget which is much less grand than its ambitions and in no way sufficient for all that it would like to do. The list of the multiple European values and expectations on this matter emphasise this asymmetry.
The fact that, to achieve excellence, policy is an activity in which it is necessary to predict and take measures assumes a particular relevance when the issues in question are matters which are so essential to our common lives, such as foreign and security policy.
The Treaty of Lisbon and the consequent creation of the post of High Representative indicate the conviction of the Member States that there is a real need for promptness, coordination and convergence in European action in matters of foreign and security policy. Only after action in practice will we able to see if the provisions of the treaty are sufficient and whether what has been set out in its text will play its role successfully.
I am hoping that the Union will be capable of responding effectively to this important challenge.
The report on the implementation of the European security strategy is an annual document by Parliament that assesses European security and defence policy and presents proposals to improve the efficiency and visibility of this policy. With the entry into force of the Treaty of Lisbon, the external action of the EU gains a new dimension and importance. Parliament plays a fundamental role here as a guardian of the democratic legitimacy of external action. The creation of a European External Action Service will serve as a diplomatic corps and instrument for the Union which, hitherto, could only rely on national representation. However, it is crucial that the EU has the necessary budgetary resources at its disposal to reach the goals of external representation.
I would like to refer to a few points in the 'Western Balkans' subchapter of the report on the main aspects and basic options of the Common Foreign and Security Policy in 2008.
Consideration must be given to the fact that at the Council Meeting for General Affairs and External Relations in February 2008, the decision was made that each EU Member State would decide, in accordance with national practice and international law, their relationship with Kosovo.
At the same time, the advisory opinion of the International Court of Justice is expected during the first half of this year in the case relating to compliance with international law of the unilateral declaration of independence made by the Provisional Institutions of Self-Government in Kosovo.
A balanced approach must be maintained in assessing developments in the stabilisation process in Kosovo, bearing in mind that some tense situations were noted during 2009, including during the election period in November. In this respect, I believe that there are numerous challenges to be overcome, especially with regard to law enforcement, the fight against corruption and organised crime, protection for the Serbs and other minorities, reconciliation between communities and the implementation of economic and social reforms.
The Treaty of Lisbon brought Parliament new responsibilities with respect to common foreign and security policy, and we are ready to take on these responsibilities, and to contribute to the choice of both policies and the individuals who will represent those policies throughout the world, by scrutinising those nominated for the European External Action Service, also including here the special representatives of the EU. The EU has to demonstrate before the international community that it has a foreign policy which is becoming increasingly representative, coherent, systematic and effective. The EU must increasingly come to be the principal driver in building world peace.
I voted against the Council's annual report to Parliament on the main aspects and basic choices of the Common Foreign and Security Policy (CFSP) in 2008, because I think that the objective of the CFSP should be to define the EU's external policy, not defend its territory. I do not agree with the link between the EU and NATO established by the Treaty of Lisbon. Instead, I support demilitarisation and zero armament. I condemn the logic of the militarisation of the EU, which has intensified with the adoption of the Treaty of Lisbon, and the changes that it introduced, such as the European External Action Service and the role of the High Representative. We are currently witnessing the highest degree of militarisation in history. Weapons expenditure is higher than it was even during the Cold War. The Confederal Group of the European United Left - Nordic Green Left demands the withdrawal of all military bases belonging to the United States and other countries that are on the soil of EU Member States, and we ask for military expenditure to be used for civilian purposes in order to achieve the Millennium Development Goals.
This report attempts to position the EU as a stronger global actor. In so doing, however, it does not give any clear specification of objectives or direction to the common foreign and security policy (CFSP). The demand for a stronger financial footing must therefore be rejected, given this context. In future, international engagements should, in fact, be assessed for how sensible they are and their benefit to the EU. Ultimately, a strategy-based approach should be developed in the CFSP. I feel I must roundly oppose the objective of abolishing the principle of unanimity. This is particularly the case if, as has been stated several times, the aim is to have a closer partnership with NATO. The EU must manage to create its own structures, and must, of course, have the necessary resources available for such structures. When it comes to the numerous operations and missions, many of the current 23 different actions in which the EU is involved should be reconsidered. In Afghanistan, in particular, the strategy followed there under the leadership of the United States is to be regarded as a failure.
The EU's involvement should therefore be reconsidered without delay. In the context of the Eastern Partnership, it is worth pointing out, once again, that Russia's interests must be taken account of for historical, cultural and geographical reasons, and that unilateral action by the EU should be avoided. Since the report does not really take this into consideration, and because it is also deficient in other areas, I voted against it.
With regard to the Albertini and Danjean reports on the European Union's foreign, security and defence policy, I would like to make it clear that the votes of the Spanish delegation of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament confirm the non-recognition of Kosovo as an independent state. Kosovo has not been recognised by Spain or by four other EU Member States, or by 100 other Member States of the United Nations.
Therefore, both in the Committee on Foreign Affairs and today in this Chamber, we have supported the amendments that were in line with our viewpoint. The position of the Spanish socialist delegation is, however, positive with regard to the stabilisation and enlargement process in which the countries of the western Balkans, Turkey and Iceland are now involved.
in writing. - I have finally voted in favour of the report, known also as the annual report on the CFSP, mainly because two of our five amendments were adopted (the one on the Transatlantic Legislators' Dialogue and the one about the expectation that a strategic relationship between the EU and China will be developed). Finally, there were no major changes to the original draft and no surprises on the amendments adopted. The report was, in the end, voted with 592 votes in favour (among which ours) and 66 against.
I have voted against the report, which states that the EU's values and interests must be advanced worldwide by deepening the Union's collective strategic thinking. This seems to be a neo-colonial approach. According to Mr Albertini, the EU's competence should cover all areas of foreign policy and all security questions, including a common defence policy, which might lead to a common defence. Europe is divided on this issue. Parliament is also calling for increased budget appropriations from the Member States, in particular, with regard to the need for the EU to establish quickly a large presence at the UN which speaks with one voice. The EU Member States will, of course, keep their own seats at the UN, but the EU, with its one voice, will have a major influence over them. The European Parliament also believes that the EU and NATO should develop an intense and effective partnership. This is in conflict with my country's policy of non-alignment. The citizens of Europe have never had the opportunity to express their opinion on this issue because some of the Member States have refused to hold referendums on the Treaty of Lisbon.
The EU report on the EU CFSP is a call for a widespread war by the imperialist centre of the EU aimed at the peoples. It marks a new escalation in competition with other imperialist centres.
The report:
Welcomes the 70 000 members of the 23 military and 'political' missions of the EU around the world, in most cases, in cooperation with the US and NATO.
Welcomes the imperialist maritime supervision of Somalia by the naval forces of the EU and calls for the EU to set up a Sudanese 'state policing and regular army mechanism' abroad, which must not overthrow the country's government.
It supports the creation of a political/military Crisis Management and Planning Directorate and the creation of a permanent EU operations centre.
It calls for state terrorism to be stepped up and for democratic rights to be strangled in the name of 'combating terrorism' and 'radicalisation'.
It promotes the rapid organisation of the European External Action Service with political and military competences.
It calls for the organisation of military and political interventions, even in the Member States of the EU, within the framework of alleged mutual support provided for in the 'solidarity' clause of the Treaty of Lisbon.
The only interest the peoples have is in overturning the entire imperialist and anti-grassroots policy and the very construct of the EU.
The European Parliament has received, through the vote of the EU's citizens, more powers with regard to matters such as the budget and control over foreign, security and defence policy. In these circumstances, Members of the European Parliament must be included by the other EU institutions in the decision-making process and in appointing staff who represent the EU internationally. The powers which the European Parliament has received through the Treaty of Lisbon are intended to increase the legitimacy of the decisions concerning the common foreign, security and defence policy.
This justifies the request to set up a Defence Council as part of the External Affairs Council, as well as the creation of a permanent EU operations centre to deal with operational planning and the implementation of military operations. The discussions about the anti-missile shield, in the current form proposed by the US Administration, must take place across the whole EU, with the active involvement of the European Parliament.
However, it must be made clear that the EU has exclusive rights in determining the defence and security policy, and the interventions of third states are not justified. The European Union decides how best to guarantee the security of its citizens, which must be done based on a consensus among the Member States, and not at all through the involvement of non-Member States.
The EU has variously been defined as an economic giant and a political dwarf, and this is supposed to mean that it has not been provided with the means necessary to pursue some of its aims, in particular, in respect of its foreign policy. There have been many instances which have demonstrated the lack of unanimity of will and action amongst the Member States.
I am doubtful whether this situation can be changed in the short-term. Rather, I believe that this situation is entirely to be expected, given the number of states which make up the Union and their particular histories and interests. The question of common defence policy, something which touches upon the very essence of sovereign powers, has historically always been a matter of distrust for European countries and even today it deserves particular care, and quite justifiably so.
This must not prevent us from searching for deeper cooperation and coordination with the aim of improving our common security and defence. Its nature as a soft power not withstanding, the European Union should consider becoming a true second pillar in an Atlantic alliance which cannot continue to require the US to make all the sacrifices.
This report, which brings together the conservative right and the social democrats, is a dangerous symptom of what we have denounced many times regarding the Treaty of Lisbon: its contribution to the deepening of neoliberalism, based on the federalism and militarisation of the European Union as the European pillar of NATO.
At the behest of the great powers, the EU is aiming to settle its own contradictions and reposition itself within a process of arranging forces at an international level, based on a vision involving competition between powers over natural resources and markets and greater affirmation of the European Union as an economic, political and military bloc with ambitions for global interventionism.
Here, the majority of this House has offered the prescription which it has been advocating for many years:
the militarisation of international relations and internal security on the basis of the aforementioned fight against terrorism;
the increase of budgets in these areas and the creation of new military capacities which will contribute to a new arms race;
adaptation to the US and NATO concept of preventative wars and an increase in its intervention at the world level.
The result of these developments could be more conflict, exploitation and poverty in response to the crisis into which capitalism has plunged the world.
The path of peace requires a break with these policies.
Subject to the following remarks, I voted in favour of the Danjean report. 1) The report calls for the abolition of the Assembly of the Western European Union (WEU). One therefore searches in vain for the slightest reference in the report to the work carried out by the Assembly to further European integration. It is too bad for the work of the European Parliament's Committee on Foreign Affairs when all day long, elements are praised even though they are often less commendable than the ideas that the Assembly in Paris has so far come up with. 2) Parliamentary control of European defence matters will have to take due account of the contribution of the national parliaments. Indeed, they are the ones on which the decision to make national troops and capabilities available to the EU for EU military operations will depend, and for a long time yet. The same applies to the financing of military operations, which are paid for out of the national budgets. The desire to prevent any democratic deficit in European defence matters should guide us in our search for an institutional solution that is truly acceptable at parliamentary level.
in writing. - Labour MEPs welcome this annual review of the European Security Strategy and Common Security and Defence Policy, especially in the light of the changes brought about by the ratification of the Lisbon Treaty, and, in this regard, especially welcome the role of High Representative, Baroness Cathy Ashton, in the associated debate in Parliament.
While voting in favour of the report as a whole, we decided to vote against paragraph 20, which proposes the establishment of an permanent EU Operations Centre. It is our longstanding position and that of the British Government that there is no need for such a centre, which would needlessly duplicate existing structures. On Amendment 20, we chose to abstain as, although we wholeheartedly welcome moves towards a world free of nuclear weapons, we note the inaccuracy in this amendment that the 'US' weapons in this context represent NATO, rather than US capability, and, as such, we believe that the question of the removal of nuclear warheads from Germany or elsewhere is a debate to be held by NATO allies including the US. It is not a debate for the EU as a separate multilateral entity.
The Common Foreign and Security Policy and the European Security and Defence Policy are two fundamental pillars allowing the EU to become the principal actor of the international community in the fight against the challenges and threats which were identified in the European Security Strategy.
Notwithstanding the fact that the EU considers the UN Security Council to be the primary responsible party in the maintenance and preservation of world peace and security, the EU must have policies which are effective and shared by all Member States so that it can respond in an effective manner to the those challenges and threats which have a global character.
I voted against the Danjean report because it proposes a future Common Foreign and Security Policy that is focused on promoting the militarisation of the EU and its interventionism. It does not propose any civilian and peaceful focus or solution to the conflicts, focusing instead on defence and the militarisation of the EU. I am also opposed to this text because it refers to the Treaty of Lisbon and its application. This promotes a move towards the centralisation of powers, with no parliamentary control mechanism, which will turn the EU into a military player on the international stage. Instead of permanent, structured cooperation between the EU and NATO, which is what the report advocates, I am in favour of all activities being conducted strictly within the framework of the United Nations Charter and international law, with strict separation between the two institutions.
Mr Danjean's report into the implementation of the European Security Strategy and the common security and defence policy is very comprehensive and deals with numerous topics that are important for Europe. However, there is a lack of a clear focus on the fundamental shaping of EU foreign policy over the next few years and also a lack of a strict policy line. On the one hand, the report seeks to strengthen the EU's autonomy in respect of other global players, in particular, in respect of the United States, through having a strong foreign, security and defence policy, and this is something that I welcome. Yet the report again comes out in favour of strong cooperation between the EU and NATO and wants, for example, to create joint institutional structures. The call for a White Paper to be drawn up on the common security and defence policy (CSDP) which clearly defines the objectives of the policy is thus more than advisable. Much as I am critical of the increasing centralism of the European Union, I do support the creation of a permanent EU operations centre.
Such a centre would enable us to both plan and execute diverse operations more efficiently. In addition, avoiding duplication of work would also lead to cost savings. The solidarity clause in connection with natural disasters that is referred to, like the establishment of a European civil protection force, is undoubtedly worthwhile and something that we should indeed strive for. Nevertheless, in the light of the unclear position in various areas, I was forced to abstain from the vote.
in writing. - I have finally abstained in the final vote on the annual report on the implementation of the European Security Strategy. This was the most complex and delicate report for us but we managed well. Two and a half of our 11 amendments were passed (with a very important one calling on the HR/VP to overcome the imbalance between civilian and military planning capabilities). No other major changes were voted. The report was, in the end, approved with 480 votes in favour and 111 against. I, as I said, abstained, together with the rest of my group.
I have voted against the report. This document is one of the most militaristic that I have read in all my years in Parliament. The European Parliament is calling for the establishment of a permanent operations centre which will be responsible for the operational planning and conduct of military operations and for strengthening cooperation with NATO. The European Defence Agency will develop military space surveillance capability. In addition, maritime surveillance capability is to be established which, among other things, will limit 'illegal' immigration. The report also calls for more Member States to take part in the EU's military operations than has previously been the case. The EU and Parliament are to become involved in discussions on a strategic concept for NATO. As a citizen of a non-aligned country, I cannot support this far-reaching report.
I wish to thank all my fellow Members in the European Parliament for the support they have given me in plenary, voting in favour of Amendment 34 to the Danjean Report on the European Security Strategy.
I initiated Amendment 34 with the aim of modifying the text in paragraph 87 of this report, which referred to the development of the anti-missile shield in Europe in the wake of a bilateral agreement between the United States and Member States, including Romania. The amendment proposes removing the recommendation to develop this system 'in dialogue with Russia' replacing this phrase with a more balanced wording of 'dialogue at continental level'. The new US project involving the development of the anti-missile defence system is strictly defensive in nature and guarantees the security of the whole of Eastern Europe and the Western Balkans. The project is not targeted against Russia. Consequently, I do not believe that there are any reasons for making Russia a participant and, possibly, a decision maker in the project's development.
These considerations have formed the basis for Amendment 34. I am pleased that this amendment was approved by 358 votes in favour. The number of votes in favour highlights that the support given has transcended the boundaries of political groups and national affiliations, demonstrating the importance of the motion for a resolution and the existence of a European majority which shares the same point of view.
I consider that strengthening efforts to prevent the proliferation of nuclear weapons and achieve a world free of nuclear weapons is an absolute and important priority. Strengthening the Non-proliferation Treaty (NPT) by having all the Member States sign and apply it comes within this framework. I opted to abstain from this particular motion for a resolution because it includes a basic point to which I am opposed and which the Confederal Group of the European United Left - Nordic Green Left tried, unsuccessfully, to change. I refer to the phrase and import of the view that the EU can 'use every means at its disposal to prevent, deter, halt and, where possible, eliminate proliferation programmes, which causes serious problems'. To be specific, the use or the threat of use of military means, especially as regards Iran, is extremely dangerous, will not have positive results for peace, and contradicts the perception of the left on military action by the EU.
The principles which lay behind the signing of the Nuclear Non-proliferation Treaty and which date back to the period of the Cold War continue to be of relevance today and are even of greater urgency. The fall of the Soviet bloc led to the spread of nuclear material to various states, and the end of unified control over its use and storage raises fears over its irresponsible utilisation or even its deterioration, with unimaginable consequences for the health and safety of the region.
The increase in the number of members of the 'nuclear club', the terrorist threat and the relative ease with which weapons of mass destruction can be built today combine to deepen the climate of unrest in which we are now living. The European Union must be capable of assuming a common and coherent position on these questions, aimed at creating a world which is safer and increasingly free of weapons.
International changes provide new opportunities on the issue of non-proliferation. At the beginning of his term, President Obama stated his ambition of a world without nuclear weapons and pledged to actively pursue the ratification of a complete ban on nuclear testing by the United States. The Union must be up to the challenges of nuclear non-proliferation, especially those posed by Iran and North Korea, which continue to be the biggest threats to international security. As for the reduction of nuclear arsenals, the priority is to continue to reduce the two main arsenals, that is, those of Russia and of the United States, which hold 95% of the world's existing nuclear weapons. Parliament expects a common and ambitious position from the European Union during the next review conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons.
Nuclear disarmament at international level is of vital importance. This justifies the need to promote and strengthen the Nuclear Non-proliferation Treaty (NPT) and to ensure its ratification by all states. In the current international climate, the danger of a new nuclear arms race is a matter of genuine concern.
The imposition of disarmament and of the end of the development, production and storage of new nuclear weapons are the basis of the spirit and letter of the NPT. The ongoing dispute over Iran's nuclear programmes requires a peaceful solution, based on negotiations which it will be important to resume. Any military action or threat of the use of force will be counterproductive and will have consequences which are potentially dangerous for the region. In this regard, we must show our clear opposition to plans which could, in any way, open the door to the justification of military intervention, as in the case of Paragraph G of the preamble to the adopted joint resolution.
The Iranian problem is at the heart of the debate in preparation for the Nuclear NonProliferation Treaty (NPT) review conference. To recap: Iran, in accepting the NPT, abandoned over time the option to equip itself with nuclear weapons. If the Republic of Iran were no longer to honour its commitments, we would have two problems. In the short term, this would constitute a threat to stability in a region in which most of the players are tempted to adopt radical positions. In the medium and long terms, Iran's refusal to respect the provisions of the NPT would set a serious precedent as regards regional, and indeed global, security. It would clearly seem that the agitation of the members of the United Nations Security Council, who have the right of veto, plus Germany, is no longer enough to shake things up. A strong signal from the United States and Russia to show that they are both inclined unilaterally to reduce their nuclear arsenal could help give a sense of responsibility to the average nuclear powers that are also ready to disarm. Lastly, a strong gesture from the major powers could perhaps convince countries that are currently acquiring nuclear knowhow to abandon their projects.
in writing. - Labour MEPs would like to express our deep commitment to the aim of a world free of nuclear weapons. We are proud that Britain as a nuclear power is leading efforts towards a nuclear non-proliferation agreement in May in New York that involves global consensus. We have supported this resolution with the clear aim of sending the message that the European Parliament and Labour MEPs will support all efforts to ensure we leave behind the bad old days of nuclear stand-offs and mutually assured destruction.
We decided to abstain on Amendment 2 as we believe that military doctrine is a matter for national governments to decide and not in the prerogative of the European Parliament. We also joined with our political group in supporting Amendment 3 as we believe there is a right for all states to develop civil nuclear power, but there is a responsibility for these states to reject the development of nuclear weapons. Labour MEPs will continue to support disarmament amongst possessor states, to prevent proliferation to new states, and ultimately to achieve a world that is free from nuclear weapons.
in writing. - I am fully aware that international nuclear disarmament, and therefore the strengthening of the NPT and its ratification by all states, are of vital importance and that every effort should be made to implement the treaty in all its aspects. To ensure effective multilateral efforts, they must be set within a well-developed vision of achieving a nuclear weapon-free world at the earliest date possible. We must insist on the commitment of the nuclear weapons states under Article VI of the NPT to disarm completely, as it was a key promise and so many countries have signed the NPT and thus forego nuclear weapons permanently. We oppose the phrase in this joint resolution (Recital G): '... making use of all instruments at its disposal to prevent ...'.
I warn, in particular regarding Iran, that any military activity to prevent proliferation is completely counterproductive and highly dangerous. I am convinced that the best way to deal with the problem of proliferation would be to abandon atomic energy once and for all, as its civilian use bears great dangers on its own and, moreover, it cannot be excluded with sufficient certainty that civilian nuclear technology will not be used for military purposes.
The proliferation of weapons of mass destruction truly represents a serious threat to mankind, to peace and to international security. Extreme terrorism, unchecked and often fundamentalist, causes the world to fear and to try to prevent groups and governments with unscrupulous leaders from acquiring this technology.
Therefore, it is important that governments that possess this type of weapon progressively demonstrate that they intend to reduce their arsenals, setting a good example. The next summit, scheduled for April of this year, could make a very important contribution to this matter, and there are high expectations of greater stringency and control over the unauthorised trading of nuclear materials.
Let us also hope that the USA and China play an important role in the nuclear disarmament of the Korean Peninsula. It is still important that states do not distance themselves from the Treaty on the Non-Proliferation of Nuclear Weapons, as it concerns all of us, not just some.
I am delighted that the European Parliament has clearly adopted the report on the non-proliferation of nuclear weapons. As a Christian, I welcome the fact that the representatives of Western civilisation, more than 60 years after the end of the war, realised that the existence of nuclear weapons was a huge global risk and therefore made efforts to reduce them. The fact that Iran and the Democratic People's Republic of Korea do not intend to sign the Treaty on the non-proliferation of nuclear weapons constitutes a major risk. These countries also fail to fulfil international obligations in the area of nuclear safety. The fact that Iran denies access to its nuclear facilities to the inspectors of the International Atomic Energy Agency constitutes a real safety risk, not only for states in its immediate vicinity, but also for the EU. In conclusion, I would like to thank Members for their effort to make the text of the resolution as balanced as possible.
in writing. - I have finally given my 'yes' to this complex resolution (RC7-0137/2010) on the Non-proliferation Treaty. Basically, I am glad that the original text presented by the PPE, Socialists, ALDE and the Verts/ALE was confirmed and that one of our four amendments was adopted (331 in favour, 311 against), especially, surprisingly, as this was the one calling on all parties to review their military doctrine with a view to renouncing the first-strike option. The efforts of the PPE to delete the paragraph concerning nuclear free zones, including in the Middle East, was defeated.
in writing. - There are many elements to the resolution we can agree with. We are strongly in favour of a robust and effective Non-proliferation Treaty. However, the resolution as it stands includes some unhelpful elements and the ECR Group therefore abstained. Recital L questions the holdings of tactical nuclear weapons in five European non-nuclear states. We are in favour of the continued presence of such weapons as they contribute to burden-sharing and guaranteeing US military commitment to European security. In a number of places, there are implied criticisms of close allies whereas our criticisms should be aimed at those that are a threat to international security. Neither the UK nor France, nor indeed the US, now produce fissile material for weapons. It is a different matter to say that their production facilities for fissile materials should, at this stage, be abandoned. The call for the establishment of a nuclear-free zone in the Middle East is obviously aimed at Israel. Israel faces an existential threat from neighbours, several of whom have a history of developing nuclear and other WMDs, and indeed at least one, Iran, continues in that direction.